ADVISORONE FUNDS 485( b ) As filed with the Securities and Exchange Commission on August 26 , 201 1 File Nos. 3 33-20635 and 811- 08037 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 5 2 AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 5 3 ADVISORONE FUNDS 4020 South 147 th Street Omaha, NE 68137 (402) 493-3313 Brian Nielsen, Secretary Copies to: Emile R. Molineaux JoAnn Strasser,Esq. General Counsel Thompson Hine LLP Gemini Fund Services, LLC 312 Walnut Street, 14 th floor 450 Wireless Blvd. Cincinnati, Ohio 45202 Hauppauge, New York 11788-0132 It is proposed that this filing will become effective: [] immediately upon filing pursuant to Rule 485, paragraph (b) [x] on September 1, 201 1 pursuant to Rule 485, paragraph (b) [] 60 days after filing pursuant to Rule 485, paragraph (a) (i) [] on [date] pursuant to Rule 485, paragraph (a) (i) [] 75 days after filing pursuant to Rule 485, paragraph (a) (ii) [] pursuant to Rule 485, paragraph (a) (ii) [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. If appropriate, check the following box: o This post-effective amendment designates a new effective date for a previously filed post-effective amendment. ADVISORONE FUNDS AMERIGO FUND Class C Shares: CLCCX Class N Shares: CLSAX RESERVOIR FUND Class N: CHRVX Investor Class: CHREX CLERMONT FUND Class N Shares: CLERX ENHANCED INCOME FUND Class N Shares: CLEIX SELECT ALLOCATION FUND Class N Shares: CLBLX FLEXIBLE INCOME FUND Class N Shares: CLFLX DESCARTES FUND Class N Shares: CLDEX SELECT APPRECIATION FUND Class N Shares: CLACX LIAHONA FUND Class N Shares: CLHAX SHELTER FUND Class N Shares: CLSHX PROSPECTUS SEPTEMBER 1, 201 1 4020 S. 147 th Street Omaha, NE 68137 www.advisoronefunds.com (866) 811-0225 This Prospectus provides important information about the Fund that you should know before investing. Please read it carefully and keep it for future reference. These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Securities and Exchange Commission passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS AMERIGO FUND SUMMARY 1 CLERMONT FUND SUMMARY 6 SELECT ALLOCATION FUND SUMMARY 10 DESCARTES FUND SUMMARY 15 LIAHONA FUND SUMMARY 20 RESERVOIR FUND SUMMARY 25 ENHANCED INCOME FUND SUMMARY 30 FLEXIBLE INCOME FUND SUMMARY 34 SELECT APPRECIATION FUND SUMMARY 39 SHELTER FUND SUMMARY 44 ADDITIONAL INFORMATION ABOUT PRINCIPAL INVESTMENT STRATEGIES AND RISKS 49 Investment Strategies  The CLS Funds of Funds 49 Investment Strategies  All Funds 51 Investment Strategies  Shelter Fund 53 Investment Risks  The CLS Funds of Funds 54 Investment Risks  Reservoir Fund 55 Investment Risks  Enhanced Income Fund 56 Investment Risks  Select Appreciation Fund 57 Investment Risks  Shelter Fund 57 Investment Risks  All Funds 57 MANAGEMENT OF THE FUNDS 60 Investment Adviser 60 Sub-Adviser for Reservoir Fund 60 Sub-Adviser for Enhanced Income Fund 61 Investment Adviser Portfolio Managers 61 Sub-Adviser Portfolio Managers for the Reservoir Fund 62 Sub-Adviser Portfolio Managers for the Enhanced Income Fund 63 HOW SHARES ARE PRICED 63 HOW TO PURCHASE SHARES 64 HOW TO REDEEM SHARES 68 HOW TO EXCHANGE SHARES 71 TAX STATUS, DIVIDENDS AND DISTRIBUTIONS 73 FREQUENT PURCHASES AND REDEMPTIONS OF SHARES 74 HOUSEHOLDING 75 FINANCIAL HIGHLIGHTS 75 AMERIGO FUND SUMMARY Investment Objective: The investment objective is long-term growth of capital without regard to current income. Fees and Expenses of the Fund: This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Class C Class N Shareholder Fees (fees paid directly from your investment) Maximum Deferred Sales Charge (Load) (as a % of the lower of original purchase price or redemption proceeds) 1.00% None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% 1.00% Distribution and/or Service (12b-1) Fees 1.00% None Other Expenses 7 % 7 % Acquired Fund Fees and Expenses (Underlying Funds) 0. 26 % 0. 26 % Total Annual Fund Operating Expenses 2.43% 1.43% Fee waiver and Expense Reimbursements (0.02)% (0.02)% Total Annual Fund Operating Expenses After Fee Waiver 1 % 1 % Example: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based upon these assumptions your costs would be: Year Class C Class N 1 $ $ 144 3 $ $45 0 5 $ $7 80 10 $ $1,7 11 You would pay the following expenses if you did not redeem your shares: Year Class C Class N 1 $ $ 3 $ $ 5 $ $ 10 $ $ This number represents the combined total fees and operating expenses of the Underlying Funds owned by the Fund and is not a direct expense incurred by the Fund or deducted from Fund assets. Since this number does not represent a direct operating expense of the Fund, the operating expenses set forth in the Funds financial highlights do not include this figure. (2) The fees shown above take into account CLS's advisory fee waiver agreement to limit total operating expenses at least through August 31, 2012, so that Class N Share and Class C Share direct expenses (not including expenses relating to dividends on short sales, interest expense, indirect fees and expenses of Underlying Funds and extraordinary or non-recurring expenses) do not exceed 1.15% and 2.15% of average daily net assets; respectively. Only the Fund's Board of Trustees may elect to terminate the advisory fee waiver agreement. Portfolio Turnover : The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund's performance. During the most recent fiscal year, the Funds portfolio turnover rate was 53 % of the average value of the portfolio. Principal Investment Strategies of the Fund: The Fund invests primarily in exchange traded funds (ETFs), other open-end mutual funds, and closed-end funds. This group of investments is referred to as "Underlying Funds." The Funds investment adviser, CLS Investments, LLC (CLS), seeks to achieve the Funds investment objective by using the following investment strategies: · Investing in (i) Underlying Funds that seek capital growth or appreciation by investing in common stock or securities convertible into or exchangeable for common stock (such as convertible preferred stock, convertible debentures or warrants), including the stock of foreign issuers, or (ii) individual securities that may provide capital appreciation. The Underlying Funds used by the Fund in its allocations consist primarily of ETFs. The Underlying Funds are selected based on the security selection methodology used by the Underlying Fund's adviser, as well as CLS's assessment of asset class trends, asset class fundamentals, diversification impact, fundamental research and the cost and liquidity of the Underlying Fund. These investments may include smaller and medium capitalization companies. · Although the Fund does not seek current income, it may invest up to 20% of its total assets in long, medium, or short-term bonds and other fixed income securities of any credit quality(including "junk bonds"), or Underlying Funds that invest in these securities, whenever CLS believes these investments offer a potential for capital appreciation. Fixed income securities principally include U.S. and foreign government bonds, U.S. government agency bonds, corporate bonds, asset-backed securities and mortgage-backed securities. The Funds portfolio is invested to maintain risk levels similar to those of the S&P 500 Index. The S&P 500 Index is an unmanaged index made up of 500 blue chip stocks. CLS seeks to control risk within a given range by estimating the cumulative risk of the Fund's investments and keeping it near that of the S&P 500 Index. The risk of an asset is based on its volatility, long-term performance, valuations, and other financial and economic data. The volatility of the asset has the largest impact on the risk measurement. CLS actively manages the Fund's investments by increasing or decreasing the Funds investment in particular asset classes, sectors, regions and countries, or in a particular security, based on its assessment of the opportunities for return relative to the risk using fundamental and technical analysis. Because of the varying levels of risk amongst equity and bond asset classes, the percent allocated to equities and bonds will vary depending on which asset classes are selected for the portfolio. When selecting Underlying Funds for investment, CLS considers the Underlying Funds investment goals and strategies, the investment adviser and portfolio manager, and past performance (absolute, relative and risk-adjusted). When CLS selects individual equity securities, it considers both growth prospects and anticipated dividend income. CLS selects bond funds and bonds based on an analysis of credit qualities, maturities, and coupon or dividend rates, while seeking to take advantage of yield differentials between securities. CLS may sell an investment if it determines that the asset class, sector, region or country is no longer desirable or if CLS believes that another Underlying Fund or security within the category offers a better opportunity to achieve the Funds objective. Principal Risks of the Fund: Many factors affect the Funds performance. The Fund's share price changes daily based on changes in market conditions in response to economic, political and financial developments. The direction and extent of those price changes will be affected by the financial condition, industry and economic sector, and geographic location of the securities in which the Fund and the Underlying Funds invest. The Fund is not federally insured or guaranteed by any government agency. YOU MAY LOSE MONEY BY INVESTING IN THE FUND . Debt Securities Risk: When the Fund invests in bonds or in Underlying Funds that own bonds, the value of your investment in the Fund will fluctuate with changes in interest rates. Longer-term bonds are generally more sensitive to interest rate changes than short-term bonds and therefore may carry more risk. Issuers of fixed-income securities may default on interest and principal payments. Generally, securities with lower debt ratings (junk bonds) have greater credit risk. Foreign Securities Risk: Foreign securities may be riskier than U.S. investments because of factors such as unstable international political and economic conditions, currency fluctuations, foreign controls on investment and currency exchange, withholding taxes, a lack of adequate company information, less liquid and more volatile markets, and a lack of governmental regulation. Foreign companies generally are not subject to accounting, auditing, and financial reporting standards comparable to those applicable to U.S. companies. Transaction costs and costs associated with custody services are generally higher for foreign securities than they are for U.S. securities. Management Risk: The ability of the Fund to meet its investment objective is directly related to the allocation of the Funds assets. CLS may allocate the Fund's investments so as to under-emphasize or over-emphasize investments under the wrong market conditions, in which case the Funds value may be adversely affected. Market Risk: Investments in securities in general are subject to market risks that may cause their prices to fluctuate over time. The Funds investments may decline in value due to factors affecting securities markets generally, or particular countries, segments, economic sectors, industries or companies within those markets. The value of a security may decline due to general economic and market conditions that are not specifically related to a particular issuer. Smaller and Medium Issuer Risk: Investments in Underlying Funds that own small and medium capitalization companies and direct investments in individual small and medium capitalization companies may be more vulnerable than larger, more established organizations to adverse business or economic developments. Underlying Funds Risk: You will indirectly pay fees and expenses charged by the Underlying Funds in addition to the Funds direct fees and expenses. As a result, the cost of investing in the Fund will be higher than the cost of investing directly in Underlying Fund shares and may be higher than other mutual funds that invest directly in stocks and bonds. Each Underlying Fund is subject to specific risks, depending on the nature of the Underlying Fund. These risks could include sector risk (increased risk from a focus on one or more sector of the market), as well as risks associated with fixed income securities, real estate investments, and commodities. Performance: The following bar chart and table below provide some indication of the risks of investing in the Fund by showing changes in the performance of Class N Shares of the Fund from year to year and by showing how the Funds average annual returns for one, five and ten years compare with those of a broad measure of market performance. Performance for the period prior to June 5, 2000 is that of the CLS Amerigo Fund, the predecessor of the Fund. Past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Updated performance information is available at no cost by visiting www.advisoronefunds.com or by calling 1-866-811-0225. Class N Shares Total Return for Years Ended December 31 , The year-to-date return of Class N Shares for the six-month period ended June 30, 201 1 was %. During the period shown in the bar chart, the highest return for a quarter was 20.66% (quarter ended June 30, 2009) and the lowest return for a quarter was (25.50)% (quarter ended December 31, 2008). AVERAGE ANNUAL TOTAL RETURN (For the periods ended December 31, 20 10 ) 1 Year 5 Years 10 Years Amerigo Fund Class N return before taxes % % % return after taxes on distributions % % % return after taxes on distributions and sale of Fund shares % % % S&P 500 TM Index % % % Amerigo Fund Class C return before taxes % % % Class N Shares have lower expenses than Class C Shares of the Amerigo Fund, and unlike Class C Shares, are not subject to any contingent deferred sales charge. After-tax returns are shown for Class N Shares only and will differ from Class C Shares because Class C Shares have a higher expense ratio. After-tax returns are based on the highest historical individual federal marginal income tax rates, and do not reflect the impact of state and local taxes; actual after-tax returns depend on an individual investor's tax situation and may differ from those shown. If you own shares of the Fund in a tax-deferred account, such as an individual retirement account or a 401(k) plan, this information is not applicable to your investment. A higher after-tax return results when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder. * The Funds Class C Shares commenced operations on July 13, 2000. Investment Adviser: CLS Investments, LLC. Portfolio Managers : CLS utilizes a team approach for management of the Fund. Dennis Guenther, CFA, Senior Portfolio Manager of CLS , is primarily responsible for the day-to-day management of the Funds portfolio, and has served as a portfolio manager of the Fund since 20 04 Purchase and Sale of Fund Shares : You may purchase and redeem shares of the Fund on any day that the New York Stock Exchange is open for trading, subject to certain restrictions described under the section titled  How Shares Are Priced  of the Fund's Prospectus. Purchases and redemptions may be made by mailing an application or redemption request to AdvisorOne Funds c/o Gemini Fund Services, LLC, 4020 South 147 th Street, Suite 2, Omaha, Nebraska 68137, by calling 1-866-811-0225 or by visiting the Fund's website www.advisoronefunds.com. You also may purchase and redeem shares through a financial intermediary. The minimum initial investment in the Fund is $2,500. The minimum subsequent investment is $250. Tax Information: D ividends and capital gain distributions you receive from the Fund are taxable to you as either ordinary income or capital gains tax rates unless you are investing through a tax-free account. Payments to Broker-Dealers and Other Financial Intermediaries: If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary's web site for more information. CLERMONT FUND SUMMARY Investment Objective: The investment objective is a combination of current income and growth of capital. Fees and Expenses of the Fund: This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Class N Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution and/or Service (12b-1) Fees None Other Expenses 3 % Acquired Fund Fees and Expenses (Underlying Funds) 1 % Total Annual Fund Operating Expenses 1.44% Fee Waiver 8 )% Total Annual Fund Operating Expenses After Fee Waiver 6 % Example: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based upon these assumptions your costs would be: Year Class N 1 $ 3 $ 5 $ 10 $ (1) This number represents the combined total fees and operating expenses of the Underlying Funds owned by the Fund and is not a direct expense incurred by the Fund or deducted from Fund assets. Since this number does not represent a direct operating expense of the Fund, the operating expenses set forth in the Funds financial highlights do not include this figure. (2) The fees shown above take into account CLS's advisory fee waiver agreement to limit total operating expenses at least through August 31, 201 2 , so that Class N Share direct expenses (not including expenses relating to dividends on short sales, interest expense, indirect fees and expenses of Underlying Funds and extraordinary or non-recurring expenses) do not exceed 1.15% of average daily net assets. Only the Fund's Board of Trustees may elect to terminate the advisory fee waiver agreement. Portfolio Turnover: The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund's performance. During the most recent fiscal year, the Funds portfolio turnover rate was 27% of the average value of the portfolio. Principal Investment Strategies of the Fund: The Fund invests primarily in exchange traded funds (ETFs), other open-end mutual funds, and closed-end funds. This group of investments is referred to as "Underlying Funds." The Funds investment adviser, CLS Investments, LLC (CLS), seeks to achieve the Funds investment objective by using the following investment strategies: · Investing in (i) Underlying Funds that seek capital growth or appreciation by investing in common stock or securities convertible into or exchangeable for common stock (such as convertible preferred stock, convertible debentures or warrants), including the stock of foreign issuers, or (ii) individual securities that may provide capital appreciation. The Underlying Funds are selected based on the security selection methodology used by the Underlying Fund's adviser, as well as CLS's assessment of asset class trends, asset class fundamentals, diversification impact, and the cost and liquidity of the Underlying Fund. These investments may include smaller and medium capitalization companies. · Investing at least 20% of its total assets in long, medium, or short-term bonds and other fixed income securities of any credit qualities (including "junk bonds"), or Underlying Funds that invest in these securities, in order to maximize the Fund's total return, or in individual securities that may provide current income. Total Return refers to the annual total return on an investment including appreciation and dividends or interest. Fixed income securities principally include U.S. and foreign government bonds, U.S. government agency bonds, corporate bonds, asset-backed securities and mortgage-backed securities. The Funds portfolio is invested to maintain risk levels similar to the combined risk of an allocation of 45% equities and 55% in short to intermediate government bonds. The actual Fund investment in underlying equity or bond funds typically range from 35% to 65% of the Funds assets either way, with a minimum of 20% in bonds. CLS seeks to control risk within a given range by estimating the risk of the Fund's investments and keeping 45% near that of the S&P 500 Index and 55% near that of the Barclays Capital U.S. 1-5 Year Government/Credit Bond Index. The S&P 500 Index is an unmanaged index made up of 500 blue chip stocks. The Barclays Capital U.S. 1-5 Year Government/Credit Bond Index measures the performance of U.S. Treasury and agency securities, and corporate bonds with 1-5 year maturities. The risk of an asset is based on its volatility, long-term performance, valuations, and other financial and economic data. The volatility of the asset has the largest impact on the risk measurement. CLS actively manages the Fund's investments by increasing or decreasing the Funds investment in particular asset classes, sectors, regions and countries, or in a particular security, based on its assessment of the opportunities for return relative to the risk using fundamental and technical analysis. Because of the varying levels of risk amongst equity and bond asset classes, the percent allocated to equities and bonds will vary depending on which asset classes are selected for the portfolio. When selecting Underlying Funds for investment, CLS considers the Underlying Funds investment goals and strategies, the investment adviser and portfolio manager, and past performance (absolute, relative and risk-adjusted). When CLS selects individual equity securities, it considers both growth prospects and anticipated dividend income. CLS selects bond funds and bonds based on an analysis of credit qualities, maturities, and coupon or dividend rates, while seeking to take advantage of yield differentials between securities. CLS may sell an investment if it determines that the asset class, sector, region or country is no longer desirable or if CLS believes that another Underlying Fund or security within the category offers a better opportunity to achieve the Funds objective. Principal Risks of the Fund: Many factors affect the Funds performance. The Fund's share price changes daily based on changes in market conditions in response to economic, political and financial developments. The direction and extent of those price changes will be affected by the financial condition, industry and economic sector, and geographic location of the securities in which the Fund and the Underlying Funds invest. The Fund is not federally insured or guaranteed by any government agency. YOU MAY LOSE MONEY BY INVESTING IN THE FUND . Debt Securities Risk: When the Fund invests in bonds or in Underlying Funds that own bonds, the value of your investment in the Fund will fluctuate with changes in interest rates. Longer-term bonds are generally more sensitive to interest rate changes than short-term bonds and therefore may carry more risk. Issuers of fixed-income securities may default on interest and principal payments. Generally, securities with lower debt ratings (junk bonds) have greater credit risk. Foreign Securities Risk : Foreign securities may be riskier than U.S. investments because of factors such as unstable international political and economic conditions, currency fluctuations, foreign controls on investment and currency exchange, withholding taxes, a lack of adequate company information, less liquid and more volatile markets, and a lack of governmental regulation. Foreign companies generally are not subject to accounting, auditing, and financial reporting standards comparable to those applicable to U.S. companies. Transaction costs and costs associated with custody services are generally higher for foreign securities than they are for U.S. securities. Management Risk: The ability of the Fund to meet its investment objective is directly related to the allocation of the Funds assets. CLS may allocate the Fund's investments so as to under-emphasize or over-emphasize investments under the wrong market conditions, in which case the Funds value may be adversely affected. Market Risk: Investments in securities in general are subject to market risks that may cause their prices to fluctuate over time. The Funds investments may decline in value due to factors affecting securities markets generally, or particular countries, segments, economic sectors, industries or companies within those markets. The value of a security may decline due to general economic and market conditions that are not specifically related to a particular issuer. Smaller and Medium Issuer Risk: Investments in Underlying Funds that own small and medium capitalization companies and direct investments in individual small and medium capitalization companies may be more vulnerable than larger, more established organizations to adverse business or economic developments. Underlying Funds Risk: You will indirectly pay fees and expenses charged by the Underlying Funds in addition to the Funds direct fees and expenses. As a result, the cost of investing in the Fund will be higher than the cost of investing directly in Underlying Fund shares and may be higher than other mutual funds that invest directly in stocks and bonds. Each Underlying Fund is subject to specific risks, depending on the nature of the Underlying Fund. These risks could include sector risk (increased risk from a focus on one or more sector of the market), as well as risks associated with fixed income securities, real estate investments, and commodities. Performance: The following bar chart and table below provide some indication of the risks of investing in the Fund by showing changes in the performance of Class N Shares of the Fund from year to year and by showing how the Funds average annual returns for one, five and ten years compare with those of a broad measure of market performance. Performance for the period prior to June 5, 2000 is that of the CLS Clermont Fund, the predecessor of the Fund. Past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Updated performance information is available at no cost by visiting www.advisoronefunds.com or by calling 1-866-811-0225. Class N Shares Total Return for Years Ended December 31, The year-to-date return of Class N Shares for the six-month period ended June 30, 201 1 was %. During the period shown in the bar chart, the highest return for a quarter was 13.32% (quarter ended June 30, 2009) and the lowest return for a quarter was (13.93)% (quarter ended December 31, 2008). AVERAGE ANNUAL TOTAL RETURN (for the periods ended December 31, 20 10 ) 1 Year 5 Years 10 Years Clermont Fund Class N return before taxes % % % return after taxes on distributions % % % return after taxes on distributions and sale of Fund shares % % % S&P 500 TM Index % % % Barclays Capital U.S. 1-5 Year Government/Credit Bond Index % % % After-tax returns are based on the highest historical individual federal marginal income tax rates, and do not reflect the impact of state and local taxes; actual after-tax returns depend on an individual investor's tax situation and may differ from those shown. If you own shares of the Fund in a tax-deferred account, such as an individual retirement account or a 401(k) plan, this information is not applicable to your investment. A higher after-tax return results when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder. Investment Adviser : CLS Investments, LLC. Portfolio Managers : CLS utilizes a team approach for management of the Fund. Dennis Guenther, CFA, Senior Portfolio Manager of CLS , is primarily responsible for the day-to-day management of the Funds portfolio, and has served as a portfolio manager of the Fund since 20 04 Purchase and Sale of Fund Shares: You may purchase and redeem shares of the Fund on any day that the New York Stock Exchange is open for trading, subject to certain restrictions described under the section titled  How Shares Are Priced  of the Fund's Prospectus. Purchases and redemptions may be made by mailing an application or redemption request to AdvisorOne Funds c/o Gemini Fund Services, LLC, 4020 South 147 th Street, Suite 2, Omaha, Nebraska 68137, by calling 1-866-811-0225 or by visiting the Fund's website www.advisoronefunds.com. You also may purchase and redeem shares through a financial intermediary. The minimum initial investment in the Fund is $2,500. The minimum subsequent investment is $250. Tax Information: Dividends and capital gain distributions you receive from the Fund are taxable to you as either ordinary income or capital gains tax rates unless you are investing through a tax-free account. Payments to Broker-Dealers and Other Financial Intermediaries: If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary's web site for more information. SELECT ALLOCATION FUND SUMMARY Investment Objective: The investment objective is total return, consisting of capital growth and income. Fees and Expenses of the Fund: This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Class N Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution and/or Service (12b-1) Fees None Other Expenses 5 % Acquired Fund Fees and Expenses (Underlying Funds) 1 0. 27 % Total Annual Fund Operating Expenses 1. 52 % Fee Waiver 2 0 )% Total Annual Fund Operating Expenses After Fee Waiver 1. 4 2 % Example: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based upon these assumptions your costs would be: Year Class N 1 $ 3 $ 5 $ 10 $ This number represents the combined total fees and operating expenses of the Underlying Funds owned by the Fund and is not a direct expense incurred by the Fund or deducted from Fund assets. Since this number does not represent a direct operating expense of the Fund, the operating expenses set forth in the Funds financial highlights do not include this figure. The fees shown above take into account CLS's advisory fee waiver agreement to limit total operating expenses at least through August 31, 201 2 , so that direct expenses (not including expenses relating to dividends on short sales, interest expense, indirect fees and expenses of Underlying Funds and extraordinary or non-recurring expenses) do not exceed 1.15% of average daily net assets. Only the Fund's Board of Trustees may elect to terminate the fee waiver agreement. Portfolio Turnover: The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund's performance. During the most recent fiscal year, the Funds portfolio turnover rate was 26 % of the average value of the portfolio. Principal Investment Strategies of the Fund: The Fund invests primarily in exchange traded funds (ETFs), other open-end mutual funds, and closed-end funds. This group of investments is referred to as "Underlying Funds." The Funds investment adviser, CLS Investments, LLC (CLS), seeks to achieve the Funds investment objective by using the following investment strategies: · Investing primarily in (i) Underlying Funds that seek capital growth or appreciation by investing in common stock or securities convertible into or exchangeable for common stock (such as convertible preferred stock, convertible debentures or warrants), including the stock of foreign issuers, or (ii) individual securities that may provide capital appreciation. While pursuing its investment objective, the Fund will not invest less than 35% of its total assets in Underlying Funds or other securities that seek capital appreciation or growth. The Underlying Funds are selected based on the security selection methodology used by the Underlying Fund's adviser, as well as CLS's assessment of asset class trends, asset class fundamentals, diversification impact, and the cost and liquidity of the Underlying Fund. These investments may include smaller and medium capitalization companies. · Investing up to 65% of its total assets in Underlying Funds that seek total return, or directly or indirectly in fixed income securities of any credit quality (including "junk bonds") and maturity, whenever CLS believes these investments offer a potential for total return. Fixed income securities principally include U.S. and foreign government bonds, U.S. government agency bonds, corporate bonds, asset-backed securities and mortgage-backed securities. The Funds portfolio is invested to maintain risk levels similar to the combined risk of an equity allocation between 70% and 80% equities and the remainder in short to intermediate government bonds. CLS seeks to control risk within such ranges by estimating the overall risk ofthe Fund's investments and keeping it near an equivalent risk of a portfolio comprised of 75% of the S&P 500 Index and 25% of the Barclays Capital U.S. 1-5 Year Government/Credit Bond Index. The S&P 500 Index is an unmanaged index made up of 500 blue chip stocks. The Barclays Capital U.S. 1-5 Year Government/Credit Bond Index measures the performance of U.S. Treasury and agency securities, and corporate bonds with 1-5 year maturities. The actual investment of the Funds assets may range from 35% to 100% in underlying equity funds and 0% to 65% in underlying bond funds, but typically will be in the middle third of such ranges. The risk of an asset is based on its volatility, long-term performance, valuations, and other financial and economic data. For example, a high yield bond fund holding may have greater volatility than some equity fund holdings. The historical volatility and the risk analysis are weighted relatively equally in gauging the risk of any position. Because of the varying levels of risk amongst equity and bond asset classes, the percent allocated to equities and bonds will vary depending on which asset classes are selected for the portfolio. CLS actively manages the Fund's investments by increasing or decreasing the Funds investment in particular asset classes, sectors, regions and countries, or in a particular security, based on its assessment of the opportunities for return relative to the risk using fundamental and technical analysis. Because of the varying levels of risk amongst equity and bond asset classes, the percent allocated to equities and bonds will vary depending on which asset classes are selected for the portfolio. When selecting Underlying Funds for investment, CLS considers the Underlying Funds investment goals and strategies, the investment adviser and portfolio manager, and past performance (absolute, relative and risk-adjusted). When CLS selects individual equity securities, it considers both growth prospects and anticipated dividend income. CLS selects bond funds and bonds based on an analysis of credit qualities, maturities, and coupon or dividend rates, while seeking to take advantage of yield differentials between securities. CLS may sell an investment if it determines that the asset class, sector, region or country is no longer desirable or if CLS believes that another Underlying Fund or security within the category offers a better opportunity to achieve the Funds objective. Principal Risks of the Fund: Many factors affect the Funds performance. The Fund's share price changes daily based on changes in market conditions in response to economic, political and financial developments. The direction and extent of those price changes will be affected by the financial condition, industry and economic sector, and geographic location of the securities in which the Fund and the Underlying Funds invest. The Fund is not federally insured or guaranteed by any government agency. YOU MAY LOSE MONEY BY INVESTING IN THE FUND . Debt Securities Risk: When the Fund invests in bonds or in Underlying Funds that own bonds, the value of your investment in the Fund will fluctuate with changes in interest rates. Longer-term bonds are generally more sensitive to interest rate changes than short-term bonds and therefore may carry more risk. Issuers of fixed-income securities may default on interest and principal payments. Generally, securities with lower debt ratings (junk bonds) have greater credit risk. Foreign Securities Risk : Foreign securities may be riskier than U.S. investments because of factors such as unstable international political and economic conditions, currency fluctuations, foreign controls on investment and currency exchange, withholding taxes, a lack of adequate company information, less liquid and more volatile markets, and a lack of governmental regulation. Foreign companies generally are not subject to accounting, auditing, and financial reporting standards comparable to those applicable to U.S. companies. Transaction costs and costs associated with custody services are generally higher for foreign securities than they are for U.S. securities. Management Risk: The ability of the Fund to meet its investment objective is directly related to the allocation of the Funds assets. CLS may allocate the Fund's investments so as to under-emphasize or over-emphasize investments under the wrong market conditions, in which case the Funds value may be adversely affected. Market Risk: Investments in securities in general are subject to market risks that may cause their prices to fluctuate over time. The Funds investments may decline in value due to factors affecting securities markets generally, or particular countries, segments, economic sectors, industries or companies within those markets. The value of a security may decline due to general economic and market conditions that are not specifically related to a particular issuer. Smaller and Medium Issuer Risk: Investments in Underlying Funds that own small and medium capitalization companies and direct investments in individual small and medium capitalization companies may be more vulnerable than larger, more established organizations to adverse business or economic developments. Underlying Funds Risk: You will indirectly pay fees and expenses charged by the Underlying Funds in addition to the Funds direct fees and expenses. As a result, the cost of investing in the Fund will be higher than the cost of investing directly in Underlying Fund shares and may be higher than other mutual funds that invest directly in stocks and bonds. Each Underlying Fund is subject to specific risks, depending on the nature of the Underlying Fund. These risks could include sector risk (increased risk from a focus on one or more sector of the market), as well as risks associated with fixed income securities, real estate investments, and commodities. Performance: The following bar chart and table below provide some indication of the risks of investing in the Fund (formerly known as the Berolina Fund) by showing changes in the performance of Class N Shares of the Fund from year to year and by showing how the Funds average annual returns for one year and over the life of the Fund compare with those of a broad measure of market performance. Past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Updated performance information is available at no cost by visiting www.advisoronefunds.com or by calling 1-866-811-0225. Class N Shares Total Return for Years Ended December 31, The year-to-date return of Class N Shares for the six-month period ended June 30, 201 1 was 3.87% During the period shown in the bar chart, the highest return for a quarter was 20.07% (quarter ended June 30, 2009) and the lowest return for a quarter was (24.34)% (quarter ended December 31, 2008). AVERAGE ANNUAL TOTAL RETURN (for the periods ended December 31, 20 10 ) 1 Year Life of Fund* Select Allocation Fund Class N return before taxes % % return after taxes on distributions % % return after taxes on distributions and sale of Fund shares % % S&P 500 TM Index % % Barclays Capital U.S. 1-5 Year Government/Credit Bond Index % % After-tax returns are based on the highest historical individual federal marginal income tax rates, and do not reflect the impact of state and local taxes; actual after-tax returns depend on an individual investor's tax situation and may differ from those shown. If you own shares of the Fund in a tax-deferred account, such as an individual retirement account or a 401(k) plan, this information is not applicable to your investment. A higher after-tax return results when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder. * The Fund commenced operations on January 27, 2006. Investment Adviser : CLS Investments, LLC. Portfolio Managers : CLS utilizes a team approach for management of the Fund. Robert Jergovic, CFA, Chief Investment Officer of CLS, is primarily responsible for the day-to-day management of the Funds portfolio, and has served as a portfolio manager of the Fund since its inception in 2006. Purchase and Sale of Fund Shares: You may purchase and redeem shares of the Fund on any day that the New York Stock Exchange is open for trading, subject to certain restrictions described under the section titled  How Shares Are Priced  of the Fund's Prospectus. Purchases and redemptions may be made by mailing an application or redemption request to AdvisorOne Funds c/o Gemini Fund Services, LLC, 4020 South 147 th Street, Suite 2, Omaha, Nebraska 68137, by calling 1-866-811-0225 or by visiting the Fund's website www.advisoronefunds.com. The minimum initial investment in the Fund is $2,500. The minimum subsequent investment is $250. Tax Information: Dividends and capital gain distributions you receive from the Fund are taxable to you as either ordinary income or capital gains tax rates unless you are investing through a tax-free account. Payments to Broker-Dealers and Other Financial Intermediaries: If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary's web site for more information. DESCARTES FUND SUMMARY Investment Objective: The investment objective is long-term growth of capital without regard to current income. Fees and Expenses of the Fund: This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Class N Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution and/or Service (12b-1) Fees None Other Expenses % Acquired Fund Fees and Expenses (Underlying Funds) 1 % Total Annual Fund Operating Expenses % Fee Waiver 2 1 )% Total Annual Fund Operating Expenses After Fee Waiver 1. 47 % Example: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based upon these assumptions your costs would be: Year Class N 1 $ 3 $ 5 $ 10 $ (1) This number represents the combined total fees and operating expenses of the Underlying Funds owned by the Fund and is not a direct expense incurred by the Fund or deducted from Fund assets. Since this number does not represent a direct operating expense of the Fund, the operating expenses set forth in the Funds financial highlights do not include this figure. (2) The fees shown above take into account CLS's advisory fee waiver agreement to limit total operating expenses at least through August 31, 201 2 , so that direct expenses (not including expenses relating to dividends on short sales, interest expense, indirect fees and expenses of Underlying Funds and extraordinary or non-recurring expenses) do not exceed 1.15% of average daily net assets. Only the Fund's Board of Trustees may elect to terminate the fee waiver agreement. Portfolio Turnover: The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund's performance. During the most recent fiscal year, the Funds portfolio turnover rate was 2 5 % of the average value of the portfolio. Principal Investment Strategies of the Fund: The Fund invests primarily in exchange traded funds (ETFs), other open-end mutual funds, and closed-end funds. This group of investments is referred to as "Underlying Funds." The Funds investment adviser, CLS Investments, LLC (CLS), seeks to achieve the Funds investment objective by using the following investment strategies: · Investing in (i) Underlying Funds that seek capital growth or appreciation by investing in common stock or securities convertible into or exchangeable for common stock (such as convertible preferred stock, convertible debentures or warrants), including the stock of foreign issuers, or (ii) individual securities that may provide capital appreciation. The Underlying Funds are selected based on the security selection methodology used by the Underlying Fund's adviser, as well as CLS's assessment of asset class trends, asset class fundamentals, diversification impact, and the cost and liquidity of the Underlying Fund. These investments may include smaller and medium capitalization companies. · The Fund utilizes a quantitative strategy that may tilt its portfolio toward value stocks instead of a diversified market index. The Funds quantitative strategy analyzes how closely the performance of asset classes is related and seeks to add value through asset class selection. Because, historically, value indices have had a less direct relationship to one another than growth indices, the portfolio may tend to hold higher allocations in value than growth securities over a full market cycle. The quantitative strategy utilizes complex statistical techniques to build a risk controlled portfolio. CLS seeks to exploit opportunities that arise when asset classes become mis-valued while maintaining risk controls by shifting allocations from asset classes CLS considers to be overvalued to asset classes CLS considers to be undervalued. Through a disciplined and systematic evaluation process utilizing statistical measures such as standard deviation, correlation and co-variances, this process seeks to identify over and undervalued asset classes and takes positions versus benchmark asset class weights. · Although the Fund does not seek current income, it may invest up to 30% of its total assets in fixed income securities such as government bonds, government agency bonds, and corporate bonds, of any credit quality (including "junk bonds") and maturity, or Underlying Funds that invest in these securities, whenever CLS believes these investments offer a potential for capital appreciation. Fixed income securities principally include U.S. and foreign government bonds, U.S. government agency bonds, corporate bonds, asset-backed securities and mortgage-backed securities. The Funds portfolio is invested to maintain risk levels slightly less than the S&P 500 Index. The S&P 500 Index is an unmanaged Index made up of 500 blue chip stocks. The Fund typically will invest in Underlying Funds that invest in equities, but may invest up to 30% of the Fund net assets in fixed income securities as described above. CLS seeks to control risk within a given range by estimating the cumulative risk of the underlying holdings and keeping it slightly less than the S&P 500 Index. The risk of an asset is based on its volatility, correlation with other assets, long-term performance, valuations, and other financial and economic data. The volatility and correlation of the asset relative to other investments have the largest impact on the risk measurement. CLS actively manages the Fund's investments by increasing or decreasing the Funds investment in particular asset classes, sectors, regions and countries, or in a particular security, based on its assessment of the opportunities for return relative to the risk using fundamental and technical analysis. Because of the varying levels of risk amongst equity and bond asset classes, the percent allocated to equities and bonds will vary depending on which asset classes are selected for the portfolio. When selecting Underlying Funds for investment, CLS considers the Underlying Funds investment goals and strategies, the investment adviser and portfolio manager, and past performance (absolute, relative and risk-adjusted). When CLS selects individual equity securities, it considers both growth prospects and anticipated dividend income. CLS selects bond funds and bonds based on an analysis of credit qualities, maturities, and coupon or dividend rates, while seeking to take advantage of yield differentials between securities. CLS may sell an investment if it determines that the asset class, sector, region or country is no longer desirable or if CLS believes that another Underlying Fund or security within the category offers a better opportunity to achieve the Funds objective. Principal Risks of the Fund: Many factors affect the Funds performance. The Fund's share price changes daily based on changes in market conditions in response to economic, political and financial developments. The direction and extent of those price changes will be affected by the financial condition, industry and economic sector, and geographic location of the securities in which the Fund and the Underlying Funds invest. The Fund is not federally insured or guaranteed by any government agency. YOU MAY LOSE MONEY BY INVESTING IN THE FUND . Debt Securities Risk: When the Fund invests in bonds or in Underlying Funds that own bonds, the value of your investment in the Fund will fluctuate with changes in interest rates. Longer-term bonds are generally more sensitive to interest rate changes than short-term bonds and therefore may carry more risk. Issuers of fixed-income securities may default on interest and principal payments. Generally, securities with lower debt ratings (junk bonds) have greater credit risk. Foreign Securities Risk : Foreign securities may be riskier than U.S. investments because of factors such as unstable international political and economic conditions, currency fluctuations, foreign controls on investment and currency exchange, withholding taxes, a lack of adequate company information, less liquid and more volatile markets, and a lack of governmental regulation. Foreign companies generally are not subject to accounting, auditing, and financial reporting standards comparable to those applicable to U.S. companies. Transaction costs and costs associated with custody services are generally higher for foreign securities than they are for U.S. securities. Management Risk: The ability of the Fund to meet its investment objective is directly related to the allocation of the Funds assets. CLS may allocate the Fund's investments so as to under-emphasize or over-emphasize investments under the wrong market conditions, in which case the Funds value may be adversely affected. Market Risk: Investments in securities in general are subject to market risks that may cause their prices to fluctuate over time. The Funds investments may decline in value due to factors affecting securities markets generally, or particular countries, segments, economic sectors, industries or companies within those markets. The value of a security may decline due to general economic and market conditions that are not specifically related to a particular issuer. Smaller and Medium Issuer Risk: Investments in Underlying Funds that own small and medium capitalization companies and direct investments in individual small and medium capitalization companies may be more vulnerable than larger, more established organizations to adverse business or economic developments. Underlying Funds Risk: You will indirectly pay fees and expenses charged by the Underlying Funds in addition to the Funds direct fees and expenses. As a result, the cost of investing in the Fund will be higher than the cost of investing directly in Underlying Fund shares and may be higher than other mutual funds that invest directly in stocks and bonds. Each Underlying Fund is subject to specific risks, depending on the nature of the Underlying Fund. These risks could include sector risk (increased risk from a focus on one or more sector of the market), as well as risks associated with fixed income securities, real estate investments, and commodities. Value Strategy Risk: At times, "value" investing may perform worse than the overall stock market or other investment styles. For example, value stocks may be out of favor for certain periods in relation to growth stocks. Additionally, if CLS overestimates the value or return potential of one or more securities, the Fund may underperform the general equity market. The market may not agree with CLS's determination that a stock is undervalued, and the stocks price may not increase to what CLS believes is its full value. It may even decrease in value. During these periods, the Fund's relative performance may suffer. Performance: The following bar chart and table below provide some indication of the risks of investing in the Fund by showing changes in the performance of Class N Shares of the Fund from year to year and by showing how the Funds average annual returns for one year and over the life of the Fund compare with those of a broad measure of market performance. Past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Updated performance information is available at no cost by visiting www.advisoronefunds.com or by calling 1-866-811-0225. Class N Shares Total Return for Years Ended December 31, The year-to-date return of Class N Shares for the six-month period ended June 30, 201 1 was %. During the period shown in the bar chart, the highest return for a quarter was 21.01% (quarter ended June 30, 2009) and the lowest return for a quarter was (23.36)% (quarter ended December 31, 2008). AVERAGE ANNUAL TOTAL RETURN (for the periods ended December 31, 20 10 ) 1 Year Life of Fund* Descartes Fund Class N return before taxes % % return after taxes on distributions % % return after taxes on distributions and sale of Fund shares % % Russell 1000 Value Index % - % S&P 500 Index % % Barclays Capital U.S. 1-5 Year Government/Credit Bond Index % % After-tax returns are based on the highest historical individual federal marginal income tax rates, and do not reflect the impact of state and local taxes; actual after-tax returns depend on an individual investor's tax situation and may differ from those shown. If you own shares of the Fund in a tax-deferred account, such as an individual retirement account or a 401(k) plan, this information is not applicable to your investment. A higher after-tax return results when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder. CLS has elected to change the benchmark comparison for this Fund. Going forward, the S&P 500 Index will be used as the primary broad-based benchmark. The Russell 1000 Value Index will continue to be shown with the S&P 500 Index information for a period of one year. * The Descartes Fund commenced operations on April 19, 2006. Investment Adviser: CLS Investments, LLC Portfolio Managers : CLS utilizes a team approach for management of the Fund. Scott Kubie, CFA, Chief Strategist of CLS, is primarily responsible for the day-to-day management of the Funds portfolio, and has served as portfolio manager of the Fund since its inception in 2006. Purchase and Sale of Fund Shares: You may purchase and redeem shares of the Fund on any day that the New York Stock Exchange is open for trading, subject to certain restrictions described under the section titled  How Shares Are Priced  of the Fund's Prospectus. Purchases and redemptions may be made by mailing an application or redemption request to AdvisorOne Funds c/o Gemini Fund Services, LLC, 4020 South 147 th Street, Suite 2, Omaha, Nebraska 68137, by calling 1-866-811-0225 or by visiting the Fund's website www.advisoronefunds.com. You also may purchase and redeem shares through a financial intermediary. The minimum initial investment in the Fund is $2,500. The minimum subsequent investment is $250. Tax Information: Dividends and capital gain distributions you receive from the Fund are taxable to you as either ordinary income or capital gains tax rates unless you are investing through a tax-free account. Payments to Broker-Dealers and Other Financial Intermediaries: If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary's web site for more information. LIAHONA FUND SUMMARY Investment Objective: The investment objective is growth of capital and current income. Fees and Expenses of the Fund: This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Class N Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution and/or Service (12b-1) Fees None Other Expenses 4 % Acquired Fund Fees and Expenses (Underlying Funds) 1 0. 29 % Total Annual Fund Operating Expenses 1. 53 % Fee Waiver 2 09 )% Total Annual Fund Operating Expenses After Fee Waiver 1. 44 % Example: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based upon these assumptions your costs would be: Year Class N 1 $ 3 $ 5 $ 10 $ (1) This number represents the combined total fees and operating expenses of the Underlying Funds owned by the Fund and is not a direct expense incurred by the Fund or deducted from Fund assets. Since this number does not represent a direct operating expense of the Fund, the operating expenses set forth in the Funds financial highlights do not include this figure. (2) The one-year fees shown above take into account CLS's advisory fee waiver agreement to limit total operating expenses at least through August 31, 201 2 , so that direct expenses (not including expenses relating to dividends on short sales, interest expense, indirect fees and expenses of Underlying Funds and extraordinary or non-recurring expenses) do not exceed 1.15% of average daily net assets. Only the Fund's Board of Trustees may elect to terminate the fee waiver agreement. Portfolio Turnover: The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund's performance. During the most recent fiscal year, the Funds portfolio turnover rate was 22 % of the average value of the portfolio. Principal Investment Strategies of the Fund: The Fund invests primarily in exchange traded funds (ETFs), other open-end mutual funds, and closed-end funds. This group of investments is referred to as "Underlying Funds." The Funds investment adviser, CLS Investments, LLC (CLS), seeks to achieve the Funds investment objective by using the following investment strategies: · Investing in (i) Underlying Funds that seek capital growth or appreciation by investing in common stock or securities convertible into or exchangeable for common stock (such as convertible preferred stock, convertible debentures or warrants), including the stock of foreign issuers, or (ii) individual securities such as government bonds, corporate bonds, government agency bonds, and common stock that may provide capital appreciation. The Underlying Funds are selected based on the security selection methodology used by the Underlying Fund's adviser, as well as CLS's assessment of asset class trends, asset class fundamentals, diversification impact, and the cost and liquidity of the Underlying Fund. These investments may include smaller and medium capitalization companies. · The Fund utilizes a quantitative strategy that may tilt its portfolio toward value stocks instead of a diversified market index. The Funds quantitative strategy analyzes how closely the performance of asset classes is related and seeks to add value through asset class selection. Because, historically, value indices have had a less direct relationship to one another than growth indices, the portfolio may tend to hold higher allocations in value than growth securities over a full market cycle. The quantitative strategy utilizes complex statistical techniques to build a risk controlled portfolio. CLS seeks to exploit opportunities that arise when asset classes become mis-valued while maintaining risk controls by shifting allocations from asset classes CLS considers to be overvalued to asset classes CLS considers to be undervalued. Through a disciplined and systematic evaluation process utilizing statistical measures such as standard deviation, correlation and co-variances, this process identifies over and undervalued asset classes and takes positions versus benchmark asset class weights. · Investing at least 10% of its total assets in Underlying Funds that seek current income, or other securities such as government bonds, corporate bonds and government agency bonds that invest in, long, medium, or short-term bonds and other fixed income securities of any credit quality (including "junk bonds") and maturity in order to maximize the Fund's current income, or in individual securities that may provide current income. While the Fund does emphasize holding periods of over one-year, the fixed income securities will normally generate taxable income. Fixed income securities principally include U.S. and foreign government bonds, U.S. government agency bonds, corporate bonds, asset-backed securities and mortgage-backed securities. The Funds portfolio is invested to maintain risk levels similar to the combined risk of an allocation of 65% equities and 35% in short to intermediate government bonds. The actual Fund investment in underlying equity funds typically will range from 50% to 85% of the Funds assets, with a minimum of 10% in bonds. CLS seeks to control risk within a given range by estimating the risk of the Fund's investments and keeping it near risk equal to 65% of the S&P 500 Index and 35% of the Barclays Capital U.S. 1-5 Year Government/Credit Bond Index. The S&P 500 Index is an unmanaged Index made up of 500 blue chip stocks. The Barclays Capital U.S. 1-5 Year Government/Credit Bond Index measures the performance of U.S. Treasury and agency securities, and corporate bonds with 1-5 year maturities. The risk of an asset is based on its volatility, correlation with other assets, long-term performance, valuations, and other financial and economic data. The volatility and correlation of the asset relative to other investments have the largest impact on the risk measurement. Because of the varying levels of risk amongst equity and bond asset classes, the percent allocated to equities and bonds will vary depending on which asset classes are selected for the portfolio. CLS actively manages the Fund's investments by increasing or decreasing the Funds investment in particular asset classes, sectors, regions and countries, or in a particular security, based on its assessment of the opportunities for return relative to the risk using fundamental and technical analysis. Because of the varying levels of risk amongst equity and bond asset classes, the percent allocated to equities and bonds will vary depending on which asset classes are selected for the portfolio. When selecting Underlying Funds for investment, CLS considers the Underlying Funds investment goals and strategies, the investment adviser and portfolio manager, and past performance (absolute, relative and risk-adjusted). When CLS selects individual equity securities, it considers both growth prospects and anticipated dividend income. CLS selects bond funds and bonds based on an analysis of credit qualities, maturities, and coupon or dividend rates, while seeking to take advantage of yield differentials between securities. CLS may sell an investment if it determines that the asset class, sector, region or country is no longer desirable or if CLS believes that another Underlying Fund or security within the category offers a better opportunity to achieve the Funds objective. Principal Risks of the Fund: Many factors affect the Funds performance. The Fund's share price changes daily based on changes in market conditions in response to economic, political and financial developments. The direction and extent of those price changes will be affected by the financial condition, industry and economic sector, and geographic location of the securities in which the Fund and the Underlying Funds invest. The Fund is not federally insured or guaranteed by any government agency. YOU MAY LOSE MONEY BY INVESTING IN THE FUND . Debt Securities Risk: When the Fund invests in bonds or in Underlying Funds that own bonds, the value of your investment in the Fund will fluctuate with changes in interest rates. Longer-term bonds are generally more sensitive to interest rate changes than short-term bonds and therefore may carry more risk. Issuers of fixed-income securities may default on interest and principal payments. Generally, securities with lower debt ratings have greater credit risk. Foreign Securities Risk : Foreign securities may be riskier than U.S. investments because of factors such as unstable international political and economic conditions, currency fluctuations, foreign controls on investment and currency exchange, withholding taxes, a lack of adequate company information, less liquid and more volatile markets, and a lack of governmental regulation. Foreign companies generally are not subject to accounting, auditing, and financial reporting standards comparable to those applicable to U.S. companies. Transaction costs and costs associated with custody services are generally higher for foreign securities than they are for U.S. securities. Management Risk: The ability of the Fund to meet its investment objective is directly related to the allocation of the Funds assets. CLS may allocate the Fund's investments so as to under-emphasize or over-emphasize investments under the wrong market conditions, in which case the Funds value may be adversely affected. Market Risk: Investments in securities in general are subject to market risks that may cause their prices to fluctuate over time. The Funds investments may decline in value due to factors affecting securities markets generally, or particular countries, segments, economic sectors, industries or companies within those markets. The value of a security may decline due to general economic and market conditions that are not specifically related to a particular issuer. Smaller and Medium Issuer Risk: Investments in Underlying Funds that own small and medium capitalization companies and direct investments in individual small and medium capitalization companies may be more vulnerable than larger, more established organizations to adverse business or economic developments. Underlying Funds Risk: You will indirectly pay fees and expenses charged by the Underlying Funds in addition to the Funds direct fees and expenses. As a result, the cost of investing in the Fund will be higher than the cost of investing directly in Underlying Fund shares and may be higher than other mutual funds that invest directly in stocks and bonds. Each Underlying Fund is subject to specific risks, depending on the nature of the Underlying Fund. These risks could include sector risk (increased risk from a focus on one or more sector of the market), as well as risks associated with fixed income securities, real estate investments, and commodities. Value Strategy Risk: At times, "value" investing may perform worse than the overall stock market or other investment styles. For example, value stocks may be out of favor for certain periods in relation to growth stocks. Additionally, if CLS overestimates the value or return potential of one or more securities, the Fund may underperform the general equity market. The market may not agree with CLS's determination that a stock is undervalued, and the stocks price may not increase to what CLS believes is its full value. It may even decrease in value. During these periods, the Fund's relative performance may suffer. Performance: The following bar chart and table below provide some indication of the risks of investing in the Fund by showing changes in the performance of Class N Shares of the Fund from year to year and by showing how the Funds average annual returns for one year and over the life of the Fund compare with those of a broad measure of market performance. Past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Updated performance information is available at no cost by visiting www.advisoronefunds.com or by calling 1-866-811-0225. Class N Shares Total Return for Years Ended December 31 , The year-to-date return of Class N Shares for the six-month period ended June 30, 201 1 was %. During the period shown in the bar chart, the highest return for a quarter was 16.04% (quarter ended June 30, 2009) and the lowest return for a quarter was (15.07)% (quarter ended December 31, 2008). AVERAGE ANNUAL TOTAL RETURN (for the periods ended December 31, 20 10 ) 1 Year Life of Fund* Liahona Fund Class N return before taxes % % return after taxes on distributions % % return after taxes on distributions and sale of Fund shares % % Russell 1000 Value Index % - % Barclays Capital U.S. 1-5 Year Government/Credit Bond Index % % S&P 500 Index % % After-tax returns are based on the highest historical individual federal marginal income tax rates, and do not reflect the impact of state and local taxes; actual after-tax returns depend on an individual investor's tax situation and may differ from those shown. If you own shares of the Fund in a tax-deferred account, such as an individual retirement account or a 401(k) plan, this information is not applicable to your investment. A higher after-tax return results when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder. CLS has elected to change the benchmark comparison for this Fund. Going forward, the S&P 500 Index will be used as the primary broad-based benchmark. The Russell 1000 Value Index will continue to be shown with the S&P 500 Index information for a period of one year. * The Liahona Fund commenced operations April 19, 2006. Investment Adviser : CLS Investments, LLC. Portfolio Managers : CLS utilizes a team approach for management of the Fund. Scott Kubie, CFA, Chief Strategist of CLS, is primarily responsible for the day-to-day management of the Funds portfolio, and has served as portfolio manager of the Fund since its inception in 2006. Purchase and Sale of Fund Shares: You may purchase and redeem shares of the Fund on any day that the New York Stock Exchange is open for trading, subject to certain restrictions described under the section titled  How Shares Are Priced  of the Fund's Prospectus. Purchases and redemptions may be made by mailing an application or redemption request to AdvisorOne Funds c/o Gemini Fund Services, LLC, 4020 South 147 th Street, Suite 2, Omaha, Nebraska 68137, by calling 1-866-811-0225 or by visiting the Fund's website www.advisoronefunds.com. You also may purchase and redeem shares through a financial intermediary. The minimum initial investment in the Fund is $2,500. The minimum subsequent investment is $250. Tax Information: Dividends and capital gain distributions you receive from the Fund are taxable to you as either ordinary income or capital gains tax rates unless you are investing through a tax-free account. Payments to Broker-Dealers and Other Financial Intermediaries: If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary's web site for more information. RESERVOIR FUND SUMMARY Investment Objective: The objective is current income. Fees and Expenses of the Fund: This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Class N Investor Class Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.50% 0.50% Distribution and/or Service (12b-1) Fees None 0.20% Other Expenses % % Acquired Fund Fees and Expenses (Underlying Funds) 1 0. 12 % 0. 12 % Total Annual Fund Operating Expenses % % Fee Waiver 2 ( )% ( )% Total Annual Fund Operating Expenses After Fee Waiver 0. 72 % _ % Example: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based upon these assumptions your costs would be: Year Class N Investor Class 1 $ 74 $ 94 3 $ $ 5 $ $ 10 $ $ (1) This number represents the combined total fees and operating expenses of any investment companies acquired by the Fund (Underlying Funds) and is not a direct expense incurred by the Fund or deducted from Fund assets. Since this number does not represent a direct operating expense of the Fund, the operating expenses set forth in the Funds financial highlights will not include this figure. (2) The one-year fees shown above take into account CLS's advisory fee waiver agreement to limit total operating expenses at least through August 31, 201 2 , so that total annual operating expenses (other than expenses relating to Distribution and/or Service (12b-1 fees), dividends on short sales, interest expense, indirect fees and expenses of Underlying Funds, extraordinary or non-recurring expenses) do not exceed 0.60% of average daily net assets of Class N Shares of and 0.80% of the average daily net assets of Investor Class Shares of the Fund. Only the Fund's Board of Trustees may elect to terminate the fee waiver agreement. Portfolio Turnover: The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund's performance. During the most recent fiscal year, the Funds portfolio turnover rate was 0% of the average value of the portfolio. Principal Investment Strategies of the Fund: The Funds investment adviser, CLS Investments, LLC (CLS) and the Funds investment sub-adviser, Horizon Investments, LLC ("Horizon") seek to achieve the Funds investment objective by using the following investment strategies: Under normal market conditions, the Fund invests at least 80% of its net assets in bonds, including U.S. and foreign government bonds, corporate bonds, high yield bonds, index bonds, asset-backed securities, mortgage-backed securities, commercial paper, certificates of deposit, money market, as well as Eurodollar bonds and deposits, unconstrained by debt ratings. The Fund also may invest up to 20% of the Funds net assets in derivatives, including foreign exchange derivatives (such as forwards, non-deliverable forwards and options used to hedge currency risk of non-US Govt. debt held by the Fund), credit default swaps and financial futures and options (financial futures include treasury note futures, bond futures, Eurodollar futures and options on Eurodollar futures). The Fund intends to maintain an average portfolio credit quality of investment grade, although, under extraordinary circumstances, the Fund may invest up to 20% of the Funds net assets in below investment grade bonds (rated from BB to CCC by S&P or comparably rated by another nationally recognized statistical rating organization, or NRSRO) also known as high-yield or junk bonds. Under general supervision of the Funds investment adviser, CLS Investments, LLC, Horizon actively manages the portfolio and structures asset allocation along a short-term horizon, generally with an average duration of one to three years. The portfolios allocation to government, agency and mortgage-backed securities will generally range between 0% and 100%. The portfolios allocation to corporate securities will generally range between 0% and 80%. Horizons allocation methods are based on historical patterns of risk and return and its management disciplines are biased toward defensive strategies that seek to control downside risk while targeting superior long-term investment results. Horizon seeks to enhance returns by selecting short to intermediate-term bonds and other investments that offer a potential of higher returns than other cash reserve investments, while setting aside sufficient assets to meet redemptions and income needs of investors. Horizon buys securities based upon its forecast of both (1) expected return and (2) potential risk. Expected return is evaluated by taking into account factors such as (i) current yield, (ii) maturity and (iii) yield spread versus similar competing investments. Potential risk is evaluated by taking into account factors such as (i) probability of default, (ii) magnitude price declinesthat would be anticipated in a rising interest rate environment and (iii) factorsthat might decrease liquidity. Horizon sells securities when more compelling investments are identified using its expected return and potential risk criteria. Principal Risks of the Fund Many factors affect the Funds performance. The Fund's share price changes daily based on changes in market conditions in response to economic, political and financial developments. The direction and extent of those price changes will be affected by the financial condition, industry and economic sector, and geographic location of the securities in which the Fund invests. The Fund is not federally insured or guaranteed by any government agency. YOU MAY LOSE MONEY BY INVESTING IN THE FUND . · Debt Securities Risk: When the Fund invests in bonds, the value of your investment in the Fund will fluctuate with changes in interest rates. Long-term bonds are generally more sensitive to interest rate changes than short-term bonds. Issuers of fixed-income securities may default on interest and principal payments. Generally, securities with lower debt ratings (junk bonds) have greater credit risk. · Derivatives Risk: The Fund may invest a percentage of its assets in derivatives, such as futures and options contracts, to pursue its investment objective. The use of such derivatives may expose the Fund to additional risks that it would not be subject to if it invested directly in the securities underlying those derivatives. When financial derivatives are used, an investment in the Fund may be more volatile than investments in other mutual funds. Although the intention is to use such derivatives to minimize risk to the Fund, as well as for speculative purposes, there is the possibility that derivative strategies will not be used or that improper implementation of derivative strategies or unusual market conditions could result in significant losses to the Fund. · Foreign Securities Risk : Foreign securities may be riskier than U.S. investments because of factors such as unstable international political and economic conditions, currency fluctuations, foreign controls on investment and currency exchange, withholding taxes, a lack of adequate company information, less liquid and more volatile markets, and a lack of governmental regulation. Foreign companies generally are not subject to accounting, auditing, and financial reporting standards comparable to those applicable to U.S. companies. Transaction costs and costs associated with custody services are generally higher for foreign securities than they are for U.S. securities. · Issuer-Specific Risk: The price of an individual security or particular type of security can be more volatile than the market as a whole and can fluctuate differently than the market as a whole. An individual issuers securities can rise or fall dramatically with little or no warning based upon such things as a better (or worse) than expected earnings report, news about the development of a promising product or service, or the loss of key management personnel. There is also a risk that the price of a security may never reach the level that Horizon believes is representative of its full value or that it may even go down in price. · Market Risk : Investments in securities in general are subject to market risks that may cause their prices to fluctuate over time. The Funds investments may decline in value due to factors affecting securities markets generally, or particular countries, segments, economic sectors, industries or companies within those markets. The value of a security may decline due to general economic and market conditions that are not specifically related to a particular issuer. · Prepayment Risk : Prepayment risk is the risk that the borrower will prepay some or all of the principal owed to the issuer before its scheduled due date. If that happens, the Fund may have to reinvest the prepayments in a less attractive security and this could reduce the Fund's share price and its income distributions. Performance: The following bar chart and table below provide some indication of the risks of investing in the Fund by showing changes in the performance of Class N Shares of the Fund from year to year and by showing how the Funds average annual returns for one, five and ten years compare with those of a broad measure of market performance. Past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Updated performance information is available at no cost by visiting www.advisoronefunds.com or by calling 1-866-811-0225. Class N Shares Total Return for Years Ended December 31, The year-to-date return of Class N Shares for the six-month period ended June 30, 2011 was 0.40%. During the period shown in the bar chart, the highest return for a quarter was 0.20% (quarter ended September 30, 2010) and the lowest return for a quarter was (0.10)% (quarter ended December 31, 2010) AVERAGE ANNUAL TOTAL RETURN (for the periods ended December 31, 2010) 1 Year Life of Fund* Reservoir Fund Class N return before taxes 0.00% -0.19% return after taxes on distributions 0.00% -0.19% return after taxes on distributions and sale of Fund shares 0.00% -0.16% Citigroup 1-Month Treasury Bill 0.12% 0.11% After-tax returns are based on the highest historical individual federal marginal income tax rates, and do not reflect the impact of state and local taxes; actual after-tax returns depend on an individual investor's tax situation and may differ from those shown. If you own shares of the Fund in a tax-deferred account, such as an individual retirement account or a 401(k) plan, this information is not applicable to your investment. A higher after-tax return results when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder. *The Reservoir Fund commenced operations on May 29, 2009. Investment Adviser: CLS Investments, LLC Sub-Adviser : Horizon Investments, LLC Portfolio Managers : The Fund is managed by a team of three members of the Sub-Adviser; there are no primary portfolio managers. The team leader is a rotating position currently held by the Sub-Advisers Chief Economist, Jeffrey Roach. The other members of the investment team are Robbie Cannon, President and CEO of the Sub-Adviser, and Scott Ladner, Associate of the Sub-Adviser. All three portfolio managers have served the Fund in their respective capacity since it commenced operations on May 29, 2009. Purchase and Sale of Fund Shares: You may purchase and redeem shares of the Fund on any day that the New York Stock Exchange is open for trading, subject to certain restrictions described under the section titled  How Shares Are Priced  of the Fund's Prospectus. Purchases and redemptions may be made by mailing an application or redemption request to AdvisorOne Funds c/o Gemini Fund Services, LLC, 4020 South 147 th Street, Suite 2, Omaha, Nebraska 68137, by calling 1-866-811-0225 or by visiting the Fund's website www.advisoronefunds.com . You also may purchase and redeem shares through a financial intermediary. The minimum initial investment in the Fund is $2,500. The minimum subsequent investment is $250. Tax Information: Dividends and capital gain distributions you receive from the Fund are taxable to you as either ordinary i ncome or capital gains tax rates unless you are investing through a tax-free account. Payments to Broker-Dealers and Other Financial Intermediaries: If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary's web site for more information. ENHANCED INCOME FUND SUMMARY Investment Objective: The investment objective is total return, consisting of capital growth and income. Fees and Expenses of the Fund: This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Class N Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.90% Distribution and/or Service (12b-1) Fees None Other Expenses % Acquired Fund Fees and Expenses (Underlying Funds) 3 % Total Annual Fund Operating Expenses % Fee Waiver 31 )% Total Annual Fund Operating Expenses After Fee Waiver 1. 48 % Example: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based upon these assumptions your costs would be: Year Class N 1 $ 3 $ 5 $ 10 $ (1) This number represents the combined total fees and operating expenses of the Underlying Funds owned by the Fund and is not a direct expense incurred by the Fund or deducted from Fund assets. Since this number does not represent a direct operating expense of the Fund, the operating expenses set forth in the Funds financial highlights do not include this figure. (2) The fees shown above take into account CLS's advisory fee waiver agreement to limit total operating expenses at least through August 31, 201 2 , so that Class N Share direct expenses (not including expenses relating to dividends on short sales, interest expense, indirect fees and expenses of Underlying Funds and extraordinary or non-recurring expenses) do not exceed 1.05% of average daily net assets. Only the Fund's Board of Trustees may elect to terminate the waiver agreement. Portfolio Turnover: The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund's performance. During the most recent fiscal year, the Funds portfolio turnover rate was 86 % of the average value of the portfolio. Principal Investment Strategies of the Fund: The Fund invests primarily in exchange traded funds (ETFs), other open-end mutual funds, and closed-end funds. This group of investments is referred to as "Underlying Funds." The Funds investment adviser, CLS Investments, LLC, seeks to achieve the Funds investment objective by using the following investment strategies: · investing in a diversified portfolio of Underlying Funds. The Fund invests primarily in equity Underlying Funds based on U.S. companies, indices and sectors, but may invest in Underlying Funds linked to foreign indexes; as well as Underlying Funds linked to fixed income indexes. · as a hedging technique, investing in ETFs that are inverse to the market (the value of the ETF goes up when the market or a certain sector goes down); and · writing (selling) exchange traded covered call options with respect to all or a portion of portfolio to generate income as an enhancement to dividends and capital appreciation. When the Fund sells a covered call option, the purchaser of the option has the right to buy a particular security, including an index-based ETF, at a predetermined price (exercise price) during the life of the option. The option is "covered" because the Fund owns the security at the time it sells the option. The income received by the Fund from selling the options will reduce any losses on the underlying securities, but only by the amount of the premiums. The Fund generally intends to sell call options that are out-of-the-money, meaning that option exercise prices generally will be slightly higher than the current level of the index at the time the options are written. The options are typically written on equity, fixed income and commodity ETFs. If a call option becomes in-the-money prior to expiration, the portfolio manager determines whether the security should be allowed to be called away or the call option re-purchased and another out-of-the-money call option written based on the volatility of the underlying security and the time to expiration. CLS actively manages the Fund's investments by increasing or decreasing the Funds investment in particular asset classes, sectors, regions and countries or using a hedging technique, based on its assessment of the opportunities for return relative to the risk using fundamental and technical analysis. When selecting Underlying Funds for investment, CLS considers the Underlying Funds investment goals and strategies, the investment adviser and portfolio manager, and past performance (absolute, relative and risk-adjusted). CLS may sell an investment if it determines that the asset class, sector, region or country is no longer desirable or if CLS believes that another Underlying Fund offers a better opportunity to achieve the Funds objective. CLS may sell an inverse ETF when it believes that the opportunities for the hedged investment have improved. Principal Risks of the Fund: Many factors affect the Funds performance. The Fund's share price changes daily based on changes in market conditions in response to economic, political and financial developments. The direction and extent of those price changes will be affected by the financial condition, industry and economic sector, and geographic location of the securities in which the Fund and the Underlying Funds invest. The Fund is not federally insured or guaranteed by any government agency. YOU MAY LOSE MONEY BY INVESTING IN THE FUND . Call Option Risk: When the Fund writes call options on its portfolio securities it limits its opportunity to profit and, consequently, the Fund could significantly underperform the market. Debt Securities Risk: When the Fund invests in bonds or in Underlying Funds that own bonds, the value of your investment in the Fund will fluctuate with changes in interest rates. Long-term bonds are generally more sensitive to interest rate changes than short-term bonds. Issuers of fixed-income securities may default on interest and principal payments. Generally, securities with lower debt ratings (junk bonds) have greater credit risk. Foreign Securities Risk : Underlying Funds that are linked to foreign indexes may be riskier than U.S. investments because of factors such as unstable international political and economic conditions, currency fluctuations, foreign controls on investment and currency exchange, withholding taxes, a lack of adequate company information, less liquid and more volatile markets, and a lack of governmental regulation. Foreign companies that comprise the foreign index generally are not subject to accounting, auditing, and financial reporting standards comparable to those applicable to U.S. companies. Transaction costs and costs associated with custody services are generally higher for foreign securities held by these Underlying Funds. Inverse Risk: The Fund engages in hedging activities by investing in inverse ETFs. Inverse ETFs may employ leverage, which magnifies the changes in the underlying stock index upon which they are based. Any strategy that includes inverse securities could cause the Fund to suffer significant losses. Management Risk: The ability of the Fund to meet its investment objective is directly related to the allocation of the Funds assets. CLS may allocate the Fund's investments so as to under-emphasize or over-emphasize investments under the wrong market conditions, in which case the Funds value may be adversely affected. Market Risk: Investments in securities in general are subject to market risks that may cause their prices to fluctuate over time. The Funds investments may decline in value due to factors affecting securities markets generally, or particular countries, segments, economic sectors, industries or companies within those markets. The value of a security may decline due to general economic and market conditions that are not specifically related to a particular issuer. Smaller and Medium Issuer Risk: Investments in Underlying Funds that own small and medium capitalization companies and direct investments in individual small and medium capitalization companies may be more vulnerable to adverse business or economic developments than investments in larger, more established organizations. Underlying Funds Risk: You will indirectly pay fees and expenses charged by the Underlying Funds in addition to the Funds direct fees and expenses. As a result, the cost of investing in the Fund will be higher than the cost of investing directly in Underlying Fund shares and may be higher than other mutual funds that invest directly in stocks and bonds. Each Underlying Fund is subject to specific risks, depending on the nature of the Underlying Fund. These risks could include sector risk (increased risk from a focus on one or more sectors of the market), as well as risks associated with fixed income securities, real estate investments, and commodities. Performance: The following bar chart and table below provide some indication of the risks of investing in the Fund by showing changes in the performance of Class N Shares of the Fund from year to year and by showing how the Funds average annual returns for one, five and ten years compare with those of a broad measure of market performance. Past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Updated performance information is available at no cost by visiting www.advisoronefunds.com or by calling 1-866-811-0225. Class N Shares Total Return for Years Ended December 31 , The year-to-date return of Class N Shares for the six-month period ended June 30, 2011 was 2.66%. During the period shown in the bar chart, the highest return for a quarter was 5.85% (quarter ended September 30, 2010) and the lowest return for a quarter was (3.95)% (quarter ended June 30, 2010) AVERAGE ANNUAL TOTAL RETURN (for the periods ended December 31, 2010) 1 Year Life of Fund* Enhanced Income Fund Class N return before taxes 7.96% 9.24% return after taxes on distributions 6.78% 8.18% return after taxes on distributions and sale of Fund shares 5.45% 7.35% S&P ndex 15.06% 19.74% After-tax returns are based on the highest historical individual federal marginal income tax rates, and do not reflect the impact of state and local taxes; actual after-tax returns depend on an individual investor's tax situation and may differ from those shown. If you own shares of the Fund in a tax-deferred account, such as an individual retirement account or a 401(k) plan, this information is not applicable to your investment. A higher after-tax return results when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder. *Enhanced Income Fund commenced operations on October 1, 2009. Investment Adviser : CLS Investments, LLC Sub-Adviser: Capital Wealth Planning, LLC Portfolio Managers : CLS utilizes a team approach for management of the Fund. Jennifer J. Schenkelberg, CFA, Senior Portfolio Manager of CLS , is primarily responsible for the day-to-day management of the Funds portfolio and has served as portfolio manager of the Fund, since its inception in 2009. Kevin G. Simpson, President and Chief Compliance Officer of Capital Wealth Planning, LLC, has managed the option writing overlay for the Fund since its inception in 2009. Purchase and Sale of Fund Shares: You may purchase and redeem shares of the Fund on any day that the New York Stock Exchange is open for trading, subject to certain restrictions described under the section titled  How Shares Are Priced  of the Fund's Prospectus. Purchases and redemptions may be made by mailing an application or redemption request to AdvisorOne Funds c/o Gemini Fund Services, LLC, 4020 South 147 th Street, Suite 2, Omaha, Nebraska 68137, by calling 1-866-811-0225 or by visiting the Fund's website www.advisoronefunds.com. You also may purchase and redeem shares through a financial intermediary. The minimum initial investment in the Fund is $2,500. The minimum subsequent investment is $250. Tax Information: Dividends and capital gain distributions you receive from the Fund are taxable to you as either ordinary income or capital gains tax rates unless you are investing through a tax-free account. Payments to Broker-Dealers and Other Financial Intermediaries: If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary's web site for more information. FLEXIBLE INCOME FUND SUMMARY Investment Objective: The investment objective is total return, consisting of income and capital growth, consistent with preservation of capital. Fees and Expenses of the Fund: This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Class N Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.65% Distribution and/or Service (12b-1) Fees None Other Expenses 0. 36 % Acquired Fund Fees and Expenses (Underlying Funds) 0.16% Total Annual Fund Operating Expenses % Fee Waiver 21 )% Total Annual Fund Operating Expenses After Fee Waiver 0.96% Example: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based upon these assumptions your costs would be: Year Class N 1 $98 3 $ 5 $ 10 $ (1) This number represents the combined total fees and operating expenses of the Underlying Funds owned by the Fund and is not a direct expense incurred by the Fund or deducted from Fund assets. Since this number does not represent a direct operating expense of the Fund, the operating expenses set forth in the Funds financial highlights do not include this figure. (2) The fees shown above take into account CLS's advisory fee waiver agreement to limit total operating expenses at least through August 31, 201 2 , so that direct expenses (not including expenses relating to dividends on short sales, interest expense, indirect fees and expenses of Underlying Funds and extraordinary or non-recurring expenses) do not exceed 0.80% of average daily net assets. Only the Fund's Board of Trustees may elect to terminate the waiver agreement. Portfolio Turnover : The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund's performance. During the most recent fiscal year, the Funds portfolio turnover rate was 10 % of the average value of the portfolio. Principal Investment Strategies of the Fund: Under normal circumstances, the Fund invests at least 80% of its total assets in a diversified portfolio of fixed income securities, or exchange traded funds (ETFs) that invest in fixed income securities. The Funds investment adviser, CLS Investments, LLC, seeks to achieve the Funds investment objective by using the following investment strategies: · Investing primarily in investment grade fixed income securities. The securities can be of any maturity, and the average portfolio duration of the Fund normally varies from one to six years. Duration is a measure of the expected life of a fixed income security that is used to determine the sensitivity of a securitys price to changes in interest rates. · Investing up to 33% of the Funds total assets in lower quality, high-yielding debt securities (commonly referred to as junk bonds), including ETFs that invest in junk bonds. Junk bonds are bonds rated Ba by Moodys, BB by S&P, or lower. · Investing up to 25% of the Funds total assets in securities denominated in foreign currencies, and may invest beyond this limit in U.S. dollar denominated securities of foreign issuers, including ETFs that invest in foreign fixed income securities. Fixed income securities primarily include:  securities issued or guaranteed by the U.S. Government, its agencies or government-sponsored enterprises (U.S. Government Securities);  corporate debt securities of small and medium capitalization U.S. and non-U.S. issuers, including convertible securities and corporate commercial paper;  mortgage-backed and other asset-backed securities;  debt securities issued by states or local governments and their agencies, authorities and other government-sponsored enterprises;  obligations of non-U.S. governments or their subdivisions, agencies and government-sponsored enterprises, international agencies or supranational entities. The total return sought by the Fund consists of income earned on the Funds investments, plus capital appreciation, if any, which generally arises from decreases in interest rates, foreign currency appreciation or improving credit fundamentals for a particular sector or security. In selecting securities for the Fund, CLS develops an outlook for interest rates, currency exchange rates and the economy; analyzes credit and call risks, and uses other security selection techniques. The proportion of the Funds assets committed to investment in securities with particular characteristics (such as quality, sector, interest rate or maturity) varies based on CLSs outlook for the U.S. economy and the economies of other countries in the world, the financial markets and other factors. Corporate debt may be issued by companies of any capitalization. CLS attempts to identify areas of the bond market that are undervalued relative to the rest of the market. CLS identifies these areas by grouping bonds into sectors such as money markets, governments, corporate, mortgages, asset-backed and international. Once investment opportunities are identified, CLS will sell securities and shift assets among sectors depending upon changes in relative valuations and credit spreads. Principal Risks of the Fund: Many factors affect the Funds performance. The Fund's share price changes daily based on changes in market conditions in response to economic, political and financial developments. The direction and extent of those price changes will be affected by the financial condition, industry and economic sector, and geographic location of the securities in which the Fund and the Underlying Funds invest. The Fund is not federally insured or guaranteed by any government agency. YOU MAY LOSE MONEY BY INVESTING IN THE FUND. Debt Securities Risk: When the Fund invests in fixed income securities or in Underlying Funds that own fixed income securities, the value of your investment in the Fund will fluctuate with changes in interest rates. Inflation-indexed bonds decline in value when real interest rates rise. Long-term bonds are generally more sensitive to interest rate changes than short-term bonds. Issuers of fixed-income securities may default on interest and principal payments. Generally, securities with lower debt ratings (junk bonds) have greater credit risk. Foreign Securities Risk: Foreign securities may be riskier than U.S. investments because of factors such as unstable international political and economic conditions, currency fluctuations, foreign controls on investment and currency exchange, withholding taxes, a lack of adequate company information, less liquid and more volatile markets, and a lack of governmental regulation. Foreign companies generally are not subject to accounting, auditing, and financial reporting standards comparable to those applicable to U.S. companies. Transaction costs and costs associated with custody services are generally higher for foreign securities than they are for U.S. securities. Management Risk: CLS will apply investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that these decisions will produce the desired results. If CLS is incorrect in its assessment of the direction of interest rates, the credit worthiness of an issuer, or any other factor that impacts the price of fixed income securities, the Funds value may be adversely affected. Smaller and Medium Issuer Risk: Investments in securities issued by small and medium capitalization companies (either directly or through ETFs) may be more vulnerable to adverse business or economic developments than investments in larger, more established organizations. Underlying Funds Risk: You will indirectly pay fees and expenses charged by the Underlying Funds in addition to the Funds direct fees and expenses. As a result, the cost of investing in the Fund will be higher than the cost of investing directly in Underlying Fund shares and may be higher than other mutual funds that invest directly in stocks and bonds. Each Underlying Fund is subject to specific risks, depending on the nature of the Underlying Fund. These risks could include sector risk (increased risk from a focus on one or more sectors of the market), as well as risks associated with fixed income securities, real estate investments, and commodities. Performance: The following bar chart and table below provide some indication of the risks of investing in the Fund by showing changes in the performance of Class N Shares of the Fund from year to year and by showing how the Funds average annual returns for one, five and ten years compare with those of a broad measure of market performance. Past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Updated performance information is available at no cost by visiting www.advisoronefunds.com or by calling 1-866-811-0225. Class N Shares Total Return for Years Ended December 31, The year-to-date return of Class N Shares for the six-month period ended June 30, 2011 was 2.47%. During the period shown in the bar chart, the highest return for a quarter was 3.41% (quarter ended September 30, 2010) and the lowest return for a quarter was (0.64)% (quarter ended December 31, 2010) AVERAGE ANNUAL TOTAL RETURN (for the periods ended December 31, 2010) 1 Year Life of Fund* Flexible Income Fund Class N return before taxes 6.48% 4.84% return after taxes on distributions 5.30% 3.82% return after taxes on distributions and sale of Fund shares 4.21% 3.55% Barclays Aggregate Bond Index 6.54% 5.06% After-tax returns are based on the highest historical individual federal marginal income tax rates, and do not reflect the impact of state and local taxes; actual after-tax returns depend on an individual investor's tax situation and may differ from those shown. If you own shares of the Fund in a tax-deferred account, such as an individual retirement account or a 401(k) plan, this information is not applicable to your investment. A higher after-tax return results when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder. The average annual total return shown for the Barclays Aggregate Bond Index is since September 30, 2009, which is the date closest to the commencement date of the Flexible Income Fund Class N Shares. *Flexible Income Fund commenced operations on October 1, 2009. Investment Adviser: CLS Investments, LLC. Portfolio Managers : CLS utilizes a team approach for management of the Fund. Stephen Donahoe, CFA, Portfolio Manager of CLS, is primarily responsible for the day-to-day management of the Funds portfolio and has served as portfolio manager of the Fund since it s inception in 2009. Purchase and Sale of Fund Shares: You may purchase and redeem shares of the Fund on any day that the New York Stock Exchange is open for trading, subject to certain restrictions described under the section titled  How Shares Are Priced  of the Fund's Prospectus. Purchases and redemptions may be made by mailing an application or redemption request to AdvisorOne Funds c/o Gemini Fund Services, LLC, 4020 South 147 th Street, Suite 2, Omaha, Nebraska 68137, by calling 1-866-811-0225 or by visiting the Fund's website www.advisoronefunds.com. You also may purchase and redeem shares through a financial intermediary. The minimum initial investment in the Fund is $2,500. The minimum subsequent investment is $250. Tax Information: Dividends and capital gain distributions you receive from the Fund are taxable to you as either ordinary income or capital gains tax rates unless you are investing through a tax-free account. Payments to Broker-Dealers and Other Financial Intermediaries: If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary's web site for more information. SELECT APPRECIATION FUND SUMMARY Investment Objective: The investment objective is long-term growth. Fees and Expenses of the Fund: This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Class N Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution and/or Service (12b-1) Fees None Other Expenses 0. 35 % Acquired Fund Fees and Expenses (Underlying Funds) 0. 26 % Total Annual Fund Operating Expenses % Fee Waiver 20 )% Total Annual Fund Operating Expenses After Fee Waiver 1. 1 % Example: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based upon these assumptions your costs would be: Year Class N 1 $ 3 $ 5 $ 10 $ (1) This number represents the combined total fees and operating expenses of the Underlying Funds owned by the Fund and is not a direct expense incurred by the Fund or deducted from Fund assets. Since this number does not represent a direct operating expense of the Fund, the operating expenses set forth in the Funds financial highlights do not include this figure. (2) The fees shown above take into account CLS's advisory fee waiver agreement to limit total operating expenses at least through August 31, 201 2 , so that direct expenses (not including expenses relating to dividends on short sales, interest expense, indirect fees and expenses of Underlying Funds and extraordinary or non-recurring expenses) do not exceed 1.15% of average daily net assets. Only the Funds Board of Trustees may elect to terminate the waiver agreement. Portfolio Turnover: The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund's performance. During the most recent fiscal year , the Funds portfolio turnover rate was 42 % of the average value of the portfolio. Principal Investment Strategies of the Fund: The Fund invests primarily in exchange traded funds (ETFs), other open-end mutual funds, and closed-end funds. This group of investments is referred to as "Underlying Funds." The Funds investment adviser, CLS Investments, LLC (CLS), seeks to achieve the Funds investment objective by using the following investment strategies: · Investing in (i) Underlying Funds that seek capital growth by investing in common stock or securities convertible into or exchangeable for common stock (such as convertible preferred stock, convertible debentures or warrants), including the stock of foreign issuers, or (ii) individual securities that may provide capital growth or appreciation. The Underlying Funds used by the Fund in its allocations consist primarily of ETFs. The Underlying Funds are selected based on their security selection methodology, asset class trend, asset class fundamentals, diversification impact, cost and liquidity. These investments may include smaller and medium capitalization companies. · Investing up to 50% of its total assets in Underlying Funds that invest in commodities. · Using options and futures to obtain additional exposure to the market when CLS believes that a particular asset class, sector, region or country offers superior opportunities for return relative to the risk. · Although the Fund does not seek current income, it may invest up to 40% of its total assets in long, medium, and short-term bonds and other fixed income securities of varying credit quality, or Underlying Funds that invest in these securities, when CLS believes these investments offer potential for capital appreciation. CLS selects bond funds and bonds based on an analysis of credit qualities, maturities, and coupon or dividend rates, while seeking to take advantage of yield differentials between securities. CLS may sell an investment if it determines that the asset class, sector, region or country is no longer desirable or if CLS believes that another Underlying Fund or security within the category offers a better opportunity to achieve the Funds objective. CLS actively manages the Fund's investments by increasing or decreasing the Funds investment in particular asset classes, sectors, regions and countries, or in a particular security, based on its assessment of the opportunities for return relative to the risk using fundamental and technical analysis. Because of the varying levels of risk among equity and bond asset classes, the percent allocated to equities and bonds will vary depending on which asset classes are selected for the portfolio. Principal Risks of the Fund: Many factors affect the Funds performance. The Fund's share price changes daily based on changes in market conditions in response to economic, political and financial developments. The direction and extent of those price changes will be affected by the financial condition, industry and economic sector, and geographic location of the securities in which the Fund and the Underlying Funds invest. The Fund is not federally insured or guaranteed by any government agency. YOU MAY LOSE MONEY BY INVESTING IN THE FUND. Commodity Risk: The Funds exposure to the commodities markets may subject the Fund to greater volatility than investments in traditional securities. The value of commodity-linked Underlying Funds may be affected by changes in overall market movements, commodity index volatility, changes in interest rates, or sectors affecting a particular industry or commodity, such as drought, floods, weather, livestock disease, embargoes, tariffs and international economic, political and regulatory developments. Debt Securities Risk: When the Fund invests in bonds or in Underlying Funds that own bonds, the value of your investment in the Fund will fluctuate with changes in interest rates. Long-term bonds are generally more sensitive to interest rate changes than short-term bonds. Issuers of fixed-income securities may default on interest and principal payments. Generally, securities with lower debt ratings (junk bonds) have greater credit risk. Foreign Securities Risk: Foreign securities may be riskier than U.S. investments because of factors such as unstable international political and economic conditions, currency fluctuations, foreign controls on investment and currency exchange, withholding taxes, a lack of adequate company information, less liquid and more volatile markets, and a lack of governmental regulation. Foreign companies generally are not subject to accounting, auditing, and financial reporting standards comparable to those applicable to U.S. companies. Transaction costs and costs associated with custody services are generally higher for foreign securities than they are for U.S. securities. Leverage Risk: The Funds use of options and futures is a form of leverage. Leveraging may cause the Fund to be more volatile than if the Fund had not been leveraged. This is because leveraging tends to exaggerate the effect of any increase or decrease in the value of the Funds portfolio securities. Management Risk: The ability of the Fund to meet its investment objective is directly related to the allocation of the Funds assets. CLS may allocate the Fund's investments so as to under-emphasize or over-emphasize investments under the wrong market conditions, in which case the Funds value may be adversely affected. The Funds use of leverage may amplify this risk. Market Risk: Investments in securities, and derivatives such as options and futures, in general are subject to market risks that may cause their prices to fluctuate over time. The Funds investments may decline in value due to factors affecting securities markets generally, or particular countries, segments, economic sectors, industries or companies within those markets. The value of a security may decline due to general economic and market conditions that are not specifically related to a particular issuer. Smaller and Medium Issuer Risk: Investments in Underlying Funds that own small and medium capitalization companies and direct investments in individual small and medium capitalization companies may be more vulnerable to adverse business or economic developments than investments in larger, more established organizations. Underlying Funds Risk: You will indirectly pay fees and expenses charged by the Underlying Funds in addition to the Funds direct fees and expenses. As a result, the cost of investing in the Fund will be higher than the cost of investing directly in Underlying Fund shares and may be higher than other mutual funds that invest directly in stocks and bonds. Each Underlying Fund is subject to specific risks, depending on the nature of the Underlying Fund. These risks could include sector risk (increased risk from a focus on one or more sectors of the market), as well as risks associated with fixed income securities, real estate investments, and commodities. Performance: The following bar chart and table below provide some indication of the risks of investing in the Fund by showing changes in the performance of Class N Shares of the Fund from year to year and by showing how the Funds average annual returns for one, five and ten years compare with those of a broad measure of market performance. Past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Updated performance information is available at no cost by visiting www.advisoronefunds.com or by calling 1-866-811-0225. Class N Shares Total Return for Years Ended December 31, The year-to-date return of Class N Shares for the six-month period ended June 30, 2011 was 5.06%. During the period shown in the bar chart, the highest return for a quarter was 13.89% (quarter ended September 30, 2010) and the lowest return for a quarter was (11.24)% (quarter ended June 30, 2010) AVERAGE ANNUAL TOTAL RETURN (for the periods ended December 31, 2010) 1 Year Life of Fund* Select Appreciation Fund Class N return before taxes 15.33% 18.69% return after taxes on distributions 15.24% 18.43% return after taxes on distributions and sale of Fund shares 10.09% 15.82% S&P ndex 15.06% 19.74% After-tax returns are based on the highest historical individual federal marginal income tax rates, and do not reflect the impact of state and local taxes; actual after-tax returns depend on an individual investors tax situation and may differ from those shown. If you own shares of the Fund in a tax-deferred account, such as an individual retirement account or a 401(k) plan, this information is not applicable to your investment. A higher after-tax return results when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder. *Select Appreciation Fund commenced operations on October 1, 2009. Investment Adviser: CLS Investments, LLC Portfolio Managers : CLS utilizes a team approach for management of the Fund. Robert Jergovic, CFA, Chief Investment Officer of CLS , is primarily responsible for the day-to-day management of the Funds portfolio and has served as a portfolio manager of the Fund since it s inception in 2009. Purchase and Sale of Fund Shares: You may purchase and redeem shares of the Fund on any day that the New York Stock Exchange is open for trading, subject to certain restrictions described under the section titled  How Shares Are Priced  of the Fund's Prospectus. Purchases and redemptions may be made by mailing an application or redemption request to AdvisorOne Funds c/o Gemini Fund Services, LLC, 4020 South 147 th Street, Suite 2, Omaha, Nebraska 68137, by calling 1-866-811-0225 or by visiting the Fund's website www.advisoronefunds.com. You also may purchase and redeem shares through a financial intermediary. The minimum initial investment in the Fund is $2,500. The minimum subsequent investment is $250. Tax Information: Dividends and capital gain distributions you receive from the Fund are taxable to you as either ordinary income or capital gains tax rates unless you are investing through a tax-free account. Payments to Broker-Dealers and Other Financial Intermediaries: If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary's web site for more information. SHELTER FUND SUMMARY Investment Objective: The Fund's primary investment objective is limiting the impact of large equity market declines. The Fund's secondary investment objective is growth of capital. Fees and Expenses of the Fund: This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Class N Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution and/or Service (12b-1) Fees None Other Expenses 1 % Acquired Fund Fees and Expenses (Underlying Funds) 2 % Total Annual Fund Operating Expenses % Fee Waiver 3 ( )% Total Annual Fund Operating Expenses After Fee Waiver % Example: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based upon these assumptions your costs would be: Year Class N 1 $ 3 $ 5 $ 10 $ Estimated. (2) This number represents the combined total fees and operating expenses of the Underlying Funds owned by the Fund. Since this number does not represent a direct operating expense of the Fund, the operating expenses set forth in the Funds financial highlights do not include this figure. (3) The fees shown above take into account CLSs advisory fee waiver agreement to limit total operating expenses at least through August 31, 201 2 , so that direct expenses (not including expenses relating to dividends on short sales, interest expense, indirect fees and expenses of Underlying Funds and extraordinary or non-recurring expenses) do not exceed 1.15% of average daily net assets. Only the Fund's Board of Trustees may elect to terminate the waiver agreement. Portfolio Turnover: The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund's performance. During the recent fiscal year , the Funds portfolio turnover rate was 89 % of the average value of the portfolio. Principal Investment Strategies of the Fund: The Fund invests primarily in U.S. government zero coupon bonds, exchange traded funds (ETFs), open-end mutual funds and closed-end funds that each invest primarily in equity securities (common stock and securities convertible into common stock). This group of ETFs and funds is referred to as "Underlying Funds." Equity securities, whether purchased directly or indirectly through Underlying Funds, are not restricted by issuer capitalization or country. The Funds investment adviser, CLS Investments, LLC (CLS), seeks to achieve the Funds investment objectives by using a variety of strategies. CLS will seek to "shelter" the Fund's portfolio from large equity market declines by investing a portion of the Fund's assets for protection in U.S. Government zero coupon bonds. CLS will use the following principal investment strategies: · Using a dynamic allocation model to determine what portion of the Funds portfolio should be invested for growth of capital and what portion of the Funds portfolio should be sheltered by investing for protection. · Investing the protection portion of the Funds portfolio in U.S. Government zero coupon bonds in order to reduce the impact of large equity market declines. · Investing the growth of capital portion of the Funds portfolio in (i) Underlying Funds that seek capital growth or appreciation by investing primarily in common stock or securities convertible into or exchangeable for common stock (such as convertible preferred stock, convertible debentures or warrants), including the stock of foreign issuers, or (ii) individual securities that may provide capital appreciation. The Underlying Funds are selected based on the security selection methodology used by the Underlying Fund's adviser, as well as CLS's assessment of asset class trends, asset class fundamentals, diversification impact, and the cost and liquidity of the Underlying Fund. These investments may include smaller and medium capitalization companies. Allocation of Fund assets between growth of capital and the protection portion is influenced by: · The current market prices of the Funds investments  as prices decline, the more likely the Fund will invest assets in the protection portfolio. · The current level of market volatility  the more volatile the markets, the more likely the Fund will invest assets in the protection portfolio. · The current level of interest rates  the lower the interest rates, the more likely the Fund will invest assets in the protection portfolio. CLS, using its dynamic allocation model process, will allocate some or all of the Funds assets back from the protection portfolio to the growth of capital portfolio in three different circumstances. First, CLS has discretion to move a portion of the portfolio back in the equity market based on fundamental and technical factors. Fundamental factors include an analysis of price/earnings ratio, expected earnings growth and other measures tied to economic influences. Technical factors include an analysis of historical security price movements such as trend analysis, relative strength, volatility and other measures derived from past prices. Second, each quarter between 2% and 5% of the Funds portfolio will automatically be reinvested into the equity market. Third, changes in the equity market level, volatility, and interest rates will cause additional assets to be reinvested in the growth of capital portfolio. CLS projects that the maximum risk level (as measured by return volatility) will be similar to a portfolio invested in a globally diversified equity portfolio composed of 60% large-cap U.S. stocks, 20% small- to mid-cap U.S. stocks and 20% international stocks. CLS actively manages the growth of capital portion of the Funds portfolio by increasing or decreasing the Funds investment in particular equity asset classes, sectors, regions and countries, or in a particular security, based on its assessment of the opportunities for return relative to the risk using fundamental and technical analysis. When selecting Underlying Funds for investment, CLS considers the Underlying Funds investment goals and strategies, the investment adviser and portfolio manager, and past performance (absolute, relative and risk-adjusted). When CLS selects individual equity securities, it considers both growth prospects and anticipated dividend income. CLS may sell an investment in the growth of capital portion of the Funds portfolio if it determines that the asset class, sector, region or country is no longer desirable or if CLS believes that another Underlying Fund or security within the category offers a better opportunity to achieve the Funds objective. Principal Investment Risks of the Fund: Many factors affect the Funds performance. The Fund's share price changes daily based on changes in market conditions in response to economic, political and financial developments. The direction and extent of those price changes will be affected by the financial condition, industry and economic sector, and geographic location of the securities in which the Fund invests. The Fund is not federally insured or guaranteed by any government agency. YOU MAY LOSE MONEY BY INVESTING IN THE FUND . · Foreign Securities Risk : Foreign securities may be riskier than U.S. investments because of factors such as unstable international political and economic conditions, currency fluctuations, foreign controls on investment and currency exchange, withholding taxes, a lack of adequate company information, less liquid and more volatile markets, and a lack of governmental regulation. Foreign companies generally are not subject to accounting, auditing, and financial reporting standards comparable to those applicable to U.S. companies. Transaction costs and costs associated with custody services are generally higher for foreign securities than they are for U.S. securities. · Management Risk: The ability of the Fund to meet its investment objective is directly related to the allocation of the Funds assets. The risk level of the Fund will vary significantly with moves between the growth of capital and protection portfolios. CLS may allocate the Fund's investments so as to under-emphasize or over-emphasize investments under the wrong market conditions, in which case the Funds value may be adversely affected. The risk level of the Fund will vary significantly with moves between the growth and protection portfolios. · Market Risk: Investments in securities in general are subject to market risks that may cause their prices to fluctuate over time. The Funds investments may decline in value due to factors affecting securities markets generally, or particular countries, segments, economic sectors, industries or companies within those markets. The value of a security may decline due to general economic and market conditions that are not specifically related to a particular issuer. · Smaller and Medium Issuer Risk: Investments in Underlying Funds that own small and medium capitalization companies and direct investments in individual small and medium capitalization companies may be more vulnerable than larger, more established organizations to adverse business or economic developments. · U.S. Government Zero Coupon Risk: When the Fund invests in U.S. government zero coupon bonds, the value of your investment in the Fund will fluctuate with changes in interest rates. Long-term bonds are generally more sensitive to interest rate changes than short-term bonds. Because zero coupon bonds do not pay current income, their prices can be very volatile when interest rates change. · Underlying Funds Risk: You will indirectly pay fees and expenses charged by the Underlying Funds in addition to the Funds direct fees and expenses. As a result, the cost of investing in the Fund will be higher than the cost of investing directly in Underlying Fund shares and may be higher than other mutual funds that invest directly in stocks and bonds. Each Underlying Fund is subject to specific risks, depending on the nature of the Underlying Fund. These risks could include sector risk (increased risk from a focus on one or more sector of the market), as well as risks associated with fixed income securities, real estate investments, and commodities. Performance: The following bar chart and table below provide some indication of the risks of investing in the Fund by showing changes in the performance of Class N Shares of the Fund from year to year and by showing how the Funds average annual returns for one, five and ten years compare with those of a broad measure of market performance. Past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Updated performance information is available at no cost by visiting www.advisoronefunds.com or by calling 1-866-811-0225. Class N Shares Total Return for Years Ended December 31, The year-to-date return of Class N Shares for the six-month period ended June 30, 2011 was 4.23%. During the period shown in the bar chart, the highest return for a quarter was 8.84% (quarter ended December 31, 2010) and the lowest return for a quarter was (7.36)% (quarter ended June 30, 2010) AVERAGE ANNUAL TOTAL RETURN (for the periods ended December 31, 2010) 1 Year Life of Fund* Shelter Fund Class N return before taxes 9.28% 9.25% return after taxes on distributions 9.21% 9.18% return after taxes on distributions and sale of Fund shares 7.89% 7.86% S&P 500 TM Index 15.06% 13.87% Barclays Capital U.S. 1-3 Year U.S. Treasury 2.40% 2.30% After-tax returns are based on the highest historical individual federal marginal income tax rates, and do not reflect the impact of state and local taxes; actual after-tax returns depend on an individual investor's tax situation and may differ from those shown. If you own shares of the Fund in a tax-deferred account, such as an individual retirement account or a 401(k) plan, this information is not applicable to your investment. A higher after-tax return results when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder. * Shelter Fund commenced operation on December 30, 2009. Investment Adviser: CLS Investments, LLC Portfolio Manager : CLS utilizes a team approach for management of the Fund. Steve Donahoe, CFA , is primarily responsible for the day-to-day management of the Funds portfolio and has served as a portfolio manager of the Fund since it s inception in 2009. Purchase and Sale of Fund Shares: You may purchase and redeem shares of the Fund on any day that the New York Stock Exchange is open for trading, subject to certain restrictions described under the section titled  How Shares Are Priced  of the Fund's Prospectus. Purchases and redemptions may be made by mailing an application or redemption request to AdvisorOne Funds c/o Gemini Fund Services, LLC, 4020 South 147 th Street, Suite 2, Omaha, Nebraska 68137, by calling 1-866-811-0225 or by visiting the Fund's website www.advisoronefunds.com. You also may purchase and redeem shares through a financial intermediary. The minimum initial investment in the Fund is $2,500. The minimum subsequent investment is $250. Tax Information: Dividends and capital gain distributions you receive from the Fund are taxable to you as either ordinary income or capital gains tax rates unless you are investing through a tax-free account. Payments to Broker-Dealers and Other Financial Intermediaries: If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary's web site for more information. ADDITIONAL INFORMATION ABOUT PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS FUND INVESTMENT OBJECTIVE Amerigo Fund long-term growth of capital without regard to current income Clermont Fund a combination of current income and growth of capital Select Allocation Fund total return, consisting of capital growth and income Descartes Fund long-term growth of capital without regard to current income. Liahona Fund growth of capital and current income Reservoir Fund current income Enhanced Income Fund total return, consisting of capital growth and income Flexible Income Fund total return, consisting of income and capital growth, consistent with preservation of capital Select Appreciation Fund long-term growth Shelter Fund limiting the impact of large equity market declines. The Fund's secondary investment objective is growth of capital. Each Fund may change its investment objective upon 60 days written notice to shareholders. Investment Strategies - the CLS Funds of Funds Fund Structure and Common Investment Strategies Each of the Funds, with the exception of the Flexible Income Fund and the Reservoir Fund, is a CLS Fund of Funds. In other words, these Funds pursue their investment objective by investing primarily in ETFs, open-end mutual funds, and closed-end funds that are not affiliated with the AdvisorOne Funds or CLS. An ETF is a registered investment company that seeks to track the performance of a particular market index. These indexes include not only broad-market indexes, but more specific indexes as well, including those relating to particular sectors, markets, regions or industries. An ETF is traded like a stock on a securities exchange and may be purchased and sold throughout the trading day based on its market price. The trading price of an ETF fluctuates in accordance with changes in market supply and demand. Each Fund allocates its assets among a group of ETFs in different percentages. In addition to the Underlying Funds, each Fund may invest directly in individual securities. Under ordinary circumstances, the equity positions of each CLS Fund of Funds will consist almost entirely of ETFs, while the portion of each Funds portfolio allocated to fixed income typically will consist of ETFs, individual fixed income securities, or money market (cash). The portion of the Shelter Funds portfolio allocated to fixed income typically will consist almost entirely of U.S. government zero coupon bonds. Selection of Underlying Funds Each CLS Fund of Funds invests in Underlying Funds that invest in common stock or securities convertible into or exchangeable for common stock such as convertible preferred stock, convertible debentures, warrants, options and fixed income securities such as bonds. CLS selects specific Underlying Funds for investment, in part, on their investment goals and strategies, their investment adviser and portfolio manager, and on the analysis of their past performance (absolute, relative and risk-adjusted). CLS also considers other factors in the selection of Underlying Funds, such as fund size, liquidity, expense ratio, quality of shareholder service, reputation and tenure of portfolio manager, general composition of its investment portfolio and current and expected portfolio holdings. Many funds in which a Fund invests may not share the same investment goal and investment limitations as the Fund. Normally, a Fund will invest its assets in Underlying Funds from several different fund families, managed by a variety of investment advisers, and having a variety of different investment goals and strategies. However, a Fund may invest up to 100% of its total assets in one Underlying Fund. Also, because the Funds may invest heavily in ETFs and because the number of investment advisers offering a wide range of ETFs is limited, a Fund may have a large percentage of its Underlying Fund assets managed by one investment adviser. The CLS Funds of Funds may each purchase no-load mutual funds, which are sold and purchased without a sales charge. Each Fund may also purchase load mutual funds, but only if the load, or sales commission, is waived for purchases or sales made by the Fund. In addition, when CLS believes it is appropriate, a Fund may purchase mutual funds that charge a redemption fee of up to 2% for short-term sales, but not mutual funds that charge a sales load upon redemption. The Funds, CLS, and the Funds distributor do not receive Rule 12b-1 distribution fees generated from the purchase of Underlying Funds; however, they may receive shareholder servicing fees for the performance of certain administrative tasks. Although the Funds may invest in shares of the same Underlying Fund, the percentage of each Funds assets so invested may vary, and CLS will determine that such investments are consistent with the investment objectives and policies of each Fund. Allocation of Fund Assets Among Market Segments CLS allocates each CLS Fund of Fund's assets primarily among various style and capitalization combinations (such as aggressive growth, growth, growth and income, small capitalization, etc.) of open-end and closed-end investment companies, specialty and industry sector funds (including utility funds), international and global stock funds (including developed and emerging markets, regional funds and country specific funds), international and global bond funds, U.S. Government securities, corporate bonds, high yield bond funds, money market funds and exchange traded funds. The Funds may also invest in individual securities and derivatives. Using fundamental and technical analysis, CLS assesses the relative risk and reward potential of these segments of the financial markets, with the objective of providing the best opportunity for achieving the Fund's investment objective. Each Fund's portfolio is expected to vary considerably among the various market segments as changes in economic and market trends occur. CLS underweights market segments that it believes to have below average risk/reward potential and overweights market segments that it believes to have above average risk / reward potential. The asset allocation process is not limited to determining the degree to which a Funds assets should be invested in a given market segment. CLS continually explores opportunities in various subclasses of assets, which may include: · geoeconomic considerations (for example, foreign versus domestic) · maturities of fixed income securities (for example, short-term versus long-term) · market capitalization (for example, large capitalization versus small capitalization) · sector rotation (for example, high tech versus industrial) Stock Segment. Each CLS Fund of Funds may invest in one or more stock funds owning domestic and foreign equity securities, including common stocks and warrants. Each Fund may also invest in individual stocks. Common stocks, the most familiar type, represent an ownership interest in a corporation. Although equity securities have a history of long-term growth in value, their prices fluctuate based on changes in a company's financial condition and on overall market and economic conditions. The stock segment includes domestic and foreign equity securities of all types. CLS seeks a high total return within this asset class by actively allocating assets to industry sectors expected to benefit from major trends, and to individual stocks that CLS believes to have superior investment potential. When CLS selects stock funds, it considers both growth and anticipated dividend income. Securities in the stock class may include common stocks, fixed-rate preferred stocks (including convertible preferred stocks), warrants, rights, depository receipts, securities of closed-end investment companies, and other equity securities issued by companies of any size, located anywhere in the world. Bond Segment. Each CLS Fund of Funds may invest in one or more bond funds owning domestic and foreign debt securities or in individual securities issued by either domestic or foreign parties. Bonds and other debt securities are used by issuers to borrow money from investors. The issuer pays the investor a fixed or variable rate of interest, and must repay the amount borrowed at maturity. The bond segment includes all varieties of domestic and foreign fixed-income securities. CLS will seek to manage total return, income, and risk within the bond segment by adjusting the Funds investments in bond funds that hold securities with different credit qualities, maturities, and coupon or dividend rates, and by seeking to take advantage of yield differentials between securities. Securities in this class may include bonds, notes, adjustable-rate preferred stocks, convertible bonds, domestic and foreign government and government agency securities, zero coupon bonds, and other intermediate and long-term securities. These securities may be denominated in U.S. dollars or foreign currency. A Fund may also invest in individual bonds and bond funds that respectively are or hold lower quality, high-yielding debt securities (commonly referred to as junk bonds). In general, bond prices rise when interest rates fall, and fall when interest rates rise. Bonds and other debt securities have varying degrees of quality and varying levels of sensitivity to changes in interest rates. Longer-term bonds are generally more sensitive to interest rate changes than short-term bonds. Investment Strategies  All Funds Temporary Defensive Strategies CLS or the investment advisers of the Underlying Funds in which the Funds invest, may invest in defensive positions when they believe it is appropriate to do so. When this happens, the Funds, or the Underlying Funds in which the Funds invest, may increase temporarily their investment in government securities and other short-term securities such as money market funds, or hold cash, without regard to the Funds, or the Underlying Funds, investment restrictions, policies or normal investment emphasis. During such a period, a Fund, or the Underlying Funds in which the Fund invests, could be unable to achieve their investment objectives. In addition, this defensive investment strategy may cause frequent trading and high portfolio turnover ratios when calculated in accordance with the U.S Securities and Exchange Commission rules. High transaction costs could result from more frequent trading. Such trading may also result in realization of net short-term capital gains upon which you may be taxed at ordinary tax rates when distributed from a Fund. Each Fund may also use combinations of options and futures to achieve a more aggressive or defensive position. There can be no assurance that such risk management strategies will be implemented, or that if they are utilized that they will be successful in reducing losses to a Fund. This discussion of a temporary defensive strategy does not apply to the Reservoir Fund because it invests in these types of securities as part of its principal investment strategy. Fixed Income Securities Each Fund may invest directly or indirectly in various types of fixed income securities, which may include the following: Asset-Backed Securities: The Fund may invest in asset-backed securities. These securities are backed by other assets such as credit card, automobile or consumer loan receivables, retail installment loans or participations in pools of leases. Credit support for these securities may be based on the underlying assets and/or provided through credit enhancements by a third party. The values of these securities are sensitive to changes in the credit quality of the underlying collateral, the credit strength of the credit enhancement, changes in interest rates and at times the financial condition of the issuer. Certificates of Deposit or CDs: Time deposits, a financial product commonly offered by banks, thrift institutions, and credit unions. CDs are similar to savings accounts in that they are insured by the FDIC for banks or by the NCUA for credit unions. They are different from savings accounts in that the CD has a specific, fixed term (often three months, six months, or one to five years). It is intended that the CD be held until maturity, at which time the money may be withdrawn together with the accrued interest. In exchange for keeping the money on deposit for the agreed-on term, institutions usually grant higher interest rates than they do on accounts from which money may be withdrawn on demand, although this may not be the case in an inverted yield curve situation. Fixed rates are common, but some institutions offer CDs with various forms of variable rates. Some CDs are indexed to the stock market, bond market, or other indices. Eurodollar Instruments: Eurodollar instruments are bonds of corporate and government issuers that pay interest and principal in U.S. dollars but are issued in markets outside the United States, primarily in Europe. The Fund may also invest in Eurodollar Certificates of Deposit ("ECDs") and Eurodollar Time Deposits ("ETDs"). ECDs are U.S. dollar-denominated certificates of deposit issued by non-U.S. branches of domestic banks; ETDs are U.S. dollar-denominated deposits in a non-U.S. branch of a U.S. bank or in a non-U.S. bank. These investments involve risks that are different from investments in securities issued by U.S. issuers, including potential unfavorable political and economic developments, non-U.S. withholding or other taxes, seizure of non-U.S. deposits, currency controls, interest limitations or other governmental restrictions which might affect payment of principal or interest. Inflation Protected Bonds: Bonds that have a final value and interest payment stream linked to the inflation rate. The index for measuring the inflation rate for these securities is typically the non-seasonally adjusted Consumer Price Index published monthly by the U.S. Department of Labor- Bureau of Labor Statistics. By offering interest and principal payments linked to inflation, these securities attempt to protect the future purchasing power of the money invested in them. Investment-Grade Corporate Bonds: Debt securities of industrial, utility, banking and other financial institutions that are rated at or above investment grade. These securities are backed by the credit of the corporation issuing the fixed-income instrument as to the timely repayment of principal and interest. Lower-Rated (Junk) Bonds: Debt securities of industrial, utility, banking and other financial institutions that are rated below investment grade (BB/Ba or lower). These securities are backed by the credit of the corporation issuing the fixed-income instrument as to the timely repayment of principal and interest. Mortgage-Backed Securities: Securities backed by residential or commercial mortgages, including pass-through and collateralized mortgage obligations. Mortgage securities may be issued by the U.S. government or by private entities. For example, the Fund may invest in pools of mortgage loans, which are supported by (i) the full faith and credit of the U.S. Treasury through instrumentalities such as General National Mortgage Association (GNMA), (ii) the right of the issuer to borrow money from the U.S. Treasury such as the Federal National Mortgage Association (FNMA), (iii) only by the credit of the instrumentality issuing the obligation such as the Federal Home Loan Mortgage Corporation (FHLMC). U.S. Government Securities: High-quality debt securities that are direct obligations of the U.S. government, such as Treasury bills, notes and bonds. These securities are backed by the full faith and credit of the United States as to the timely repayment of principal and interest. U.S. Government Agency Securities: High-quality debt securities issued by U.S. government sponsored-entities and federally related institutions, such as the Federal National Mortgage Association and the Federal Farm Credit Bank. These securities are not direct obligations of the U.S. government and are supported only by the credit of the entity that issues them. U.S. Government Related Securities: Government-related securities and certificates issued by financial institutions or broker-dealers representing so-called stripped U.S. government securities (i.e., interest and principal components are offered separately), securities issued by or on behalf of any state of the United States, a political subdivision agency or instrumentality of such state, or certain other qualifying issuers (such as municipalities and issuers located in Puerto Rico, the U.S. Virgin Islands or Guam), the interest on which is exempt from federal income tax. Zero Coupon Securities: Debt securities that make no periodic interest payments but are sold at a deep discount from their face value. The bondholder does not receive interest payments, only the full face value at redemption on the specified maturity date. The owner of a zero-coupon bond owes income taxes on the interest that has accrued each year, even though the bondholder does not receive payment until maturity. Often these are stripped securities, which are offered as separate income or principal components of a debt instrument. Investment Strategies - Shelter Fund The Shelter Fund invests primarily in U.S. government zero coupon bonds, ETFs, open-end mutual funds and closed-end funds that each invest primarily in equity securities (common stock and securities convertible into common stock). This group of ETFs and funds is referred to as "Underlying Funds." Equity securities, whether purchased directly or indirectly through Underlying Funds, are not restricted by issuer capitalization or country. The Shelter Funds investment adviser, CLS Investments, LLC (CLS), seeks to achieve the Funds investment objectives by using a variety of strategies. CLS will seek to "shelter" the Fund's portfolio from large equity market declines by investing a portion of the Fund's assets for protection in U.S. Government zero coupon bonds. CLS will use the following principal investment strategies: · Using a dynamic allocation model to determine what portion of the Funds portfolio should be invested for growth of capital and what portion of the Funds portfolio should be sheltered by investing for protection. · Investing the protection portion of the Funds portfolio in U.S. Government zero coupon bonds in order to reduce the impact of large equity market declines. · Investing the growth of capital portion of the Funds portfolio in (i) Underlying Funds that seek capital growth or appreciation by investing primarily in common stock or securities convertible into or exchangeable for common stock (such as convertible preferred stock, convertible debentures or warrants), including the stock of foreign issuers, or (ii) individual securities that may provide capital appreciation. The Underlying Funds are selected based on the security selection methodology used by the Underlying Fund's adviser, as well as CLS's assessment of asset class trends, asset class fundamentals, diversification impact, and the cost and liquidity of the Underlying Fund. These investments may include smaller and medium capitalization companies. CLS actively manages the growth of capital portion of the Funds portfolio by increasing or decreasing the Funds investment in particular equity asset classes, sectors, regions and countries, or in a particular security, based on its assessment of the opportunities for return relative to the risk using fundamental and technical analysis. When selecting Underlying Funds for investment, CLS considers the Underlying Funds investment goals and strategies, the investment adviser and portfolio manager, and past performance (absolute, relative and risk-adjusted). When CLS selects individual equity securities, it considers both growth prospects and anticipated dividend income. CLS may sell an investment in the growth of capital portion of the Funds portfolio if it determines that the asset class, sector, region or country is no longer desirable or if CLS believes that another Underlying Fund or security within the category offers a better opportunity to achieve the Funds objective. Allocation of Fund assets between growth of capital and the protection portion is influenced by: · The current market prices of the Funds investments  as prices decline, the more likely the Fund will invest assets in the protection portfolio. · The current level of market volatility  the more volatile the markets, the more likely the Fund will invest assets in the protection portfolio. · The current level of interest rates  the lower the interest rates, the more likely the Fund will invest assets in the protection portfolio. Investment Risks - The CLS Funds of Funds Smaller and Medium Issuer Risk: Investments in Underlying Funds that own small and medium capitalization companies and direct investments in individual small and medium capitalization companies may be more vulnerable than larger, more established organizations to adverse business or economic developments. In particular, small and medium-capitalization companies may have more price volatility, greater spreads between their bid and ask prices, significantly lower trading volumes, and cyclical or static growth prospects. Small-capitalization and medium-capitalization companies often have limited product lines, markets, and financial resources and may be dependent upon a relatively small management group. These securities may trade over-the-counter or on an exchange and may or may not pay dividends. Underlying Funds Risks: Because the CLS Funds of Funds invest primarily in Underlying Funds, the value of your investment will fluctuate in response to the performance of the Underlying Funds. In addition, investing through the Funds in an underlying portfolio of funds involves certain additional expenses and certain tax results that would not arise if you invested directly in the Underlying Funds. By investing indirectly in Underlying Funds through a Fund, you will bear not only your proportionate share of the Funds expenses (including operating costs and investment advisory, 12b-1 and administrative fees), but also, indirectly, similar expenses and charges of the Underlying Funds , including short term redemption charges. In addition, to the extent these Underlying Funds trade their portfolios actively; they will incur higher brokerage commissions as well as increased realization of taxable gains. Investment Management Risk: When a Fund invests in Underlying Funds there is a risk that the investment advisers of those Underlying Funds may make investment decisions that are detrimental to the performance of the Fund. An Underlying Fund may buy the same securities that another Underlying Fund sells. If this happens, an investor in the Fund would indirectly bear the costs of these trades without accomplishing any investment purpose. In addition, certain of the Underlying Funds may hold common portfolio positions, thereby reducing the diversification benefits of an asset allocation style. Underlying Fund Strategies Risk: When a Fund invests in Underlying Funds that use margin, leverage, short sales and other forms of financial derivatives, such as options and futures, an investment in the Fund may be more volatile than investments in other funds. Furthermore, the strategy of investing in Underlying Funds could affect the timing, amount and character of distributions to you and therefore may increase the amount of taxes payable by you. In addition, certain prohibitions on the acquisition of mutual fund shares by the Fund may prevent the Funds from allocating its investments in the manner CLS considers optimal. The Fund intends to purchase Underlying Funds that are either no-load or waive the sales load for purchases made by the Fund. The Funds will not purchase Underlying Funds that charge a sales load upon redemption, but the Funds may purchase Underlying Funds that have an early redemption fee of up to 2%. In the event that an Underlying Fund charges a redemption fee, then you will indirectly bear the expense by investing in the Fund. Investment Risks  Reservoir Fund Derivatives Risk: As part of its principal strategy, the Reservoir Fund may invest a percentage of its assets in derivatives, such as futures and options contracts, to pursue its investment objective. The use of such derivatives may expose the Fund to additional risks that it would not be subject to if it invested directly in the securities underlying those derivatives. When financial derivatives are used, such as financial futures and credit default swaps, an investment in the Fund may be more volatile than investments in other mutual funds. Although the intention is to use such derivatives to minimize risk to the Fund, as well as for speculative purposes, there is the possibility that derivative strategies will not be used or that improper implementation of derivative strategies or unusual market conditions could result in significant losses to the Fund. Non-U.S. Government Debt Risk: The Reservoir Fund may invest in debt obligations of non-U.S. governments. An investment in debt obligations of non-U.S. governments and their political subdivisions (sovereign debt) involves special risks that are not present in corporate debt obligations. The non-U.S. issuer of the sovereign debt or the non-U.S. governmental authorities that control the repayment of the debt may be unable or unwilling to repay principal or interest when due, and the Fund may have limited recourse in the event of a default. During periods of economic uncertainty, the market prices of sovereign debt may be more volatile than prices of debt obligations of U.S. issuers. In the past, certain non-U.S. countries have encountered difficulties in servicing their debt obligations, withheld payments of principal and interest and declared moratoria on the payment of principal and interest on their sovereign debt. A sovereign debtor's willingness or ability to repay principal and pay interest in a timely manner may be affected by, among other factors, its cash flow situation, the extent of its foreign currency reserves, the availability of sufficient foreign exchange, the relative size of the debt service burden, the sovereign debtor's policy toward its principal international lenders and local political constraints. Sovereign debtors may also be dependent on expected disbursements from non-U.S. governments, multinational agencies and other entities to reduce principal and interest arrearages on their debt. The failure of a sovereign debtor to implement economic reforms, achieve specified levels of economic performance or repay principal or interest when due may result in the cancellation of third-party commitments to lend Funds to the sovereign debtor, which may further impair such debtor's ability or willingness to service its debts. Prepayment Risk : Prepayment risk is the risk that the borrower will prepay some or all of the principal owed to the issuer before its scheduled due date. If that happens, the Fund may have to reinvest the prepayments in a less attractive security and this could reduce the Fund's share price and its income distributions. Variations in the principal prepayment speed may be caused by a number of economic and market factors and could directly affect the amount of the interest received on and the yield of these securities. Certain types of pass-through securities, such as asset-backed securities and mortgage-backed securities, have yield and maturity characteristics corresponding to underlying assets. Unlike traditional debt securities, which may pay a fixed rate of interest until maturity when the entire principal amount comes due, payments on certain asset- and mortgage-backed securities include both interest and a partial payment of principal. Besides the scheduled repayment of principal, payments of principal may result from voluntary prepayment, refinancing, or, in the case of mortgage-backed securities foreclosure of the underlying mortgage loans. For example, when interest rates fall, principal will generally be paid off faster, since many homeowners will refinance their mortgages. Investment Risks  Enhanced Income Fund Covered Call Option Risk: When the Fund sells covered call options, it receives cash but limits its opportunity to profit from an increase in the market value of the security beyond the exercise price (plus the premium received). In a rapidly rising market, the Fund could significantly underperform the market. The gain on the underlying stock will be equal to the difference between the exercise price and the original purchase price of the underlying security, plus the premium received. The gain may be less than if the Fund had not sold an option on the underlying security. If a call expires unexercised, the Fund realizes a gain in the amount of the premium received, although there may have been a decline (unrealized loss) in the market value of the underlying securities during the option period which may exceed such gain. If the underlying securities should decline by more than the option premium the Fund received, there will be a loss on the overall position. The Fund expects to generate premiums from its sale of call options. These premiums typically will result in short-term capital gains for federal income tax purposes. The Fund is not designed for investors seeking a tax efficient investment. Inverse Risk: The Fund engages in hedging activities by investing in inverse ETFs. These investments are significantly different from the investment activities commonly associated with conservative stock funds. Positions in inverse securities are speculative and can be more risky than "long" positions (purchases). Under certain circumstances, the adviser may invest in Underlying Funds, including ETFs, known as inverse funds, which are designed to produce results opposite to market trends. Inverse funds seek daily investment results, before fees and expenses, which correspond to the inverse (opposite) of the daily performance of a specific benchmark. Inverse ETFs are funds designed to rise in price when stock prices are falling. Inverse ETF index funds seek to provide investment results that will match a certain percentage of the inverse of the performance of a specific benchmark on a daily basis. For example, if a funds current benchmark is 100% of the inverse of the Russell 2000 Index and the fund meets its objective, the value of the fund will tend to increase on a daily basis when the value of the underlying index decreases (if the Russell 2000 Index goes down 5% then the funds value should go up 5%). Conversely, when the value of the underlying index increases, the value of the funds shares tend to decrease on a daily basis (if the Russell 2000 Index goes up 5% then the funds value should go down 5%). Additionally, inverse ETFs may employ leverage, which magnifies the changes in the underlying stock index upon which they are based. For example, if an inverse ETFs current benchmark is 200% of the inverse of the Russell 2000 Index and the ETF meets its objective, the value of the ETF will tend to increase on a daily basis when the value of the underlying index decreases (e.g., if the Russell 2000 Index goes down 5% then the inverse ETFs value should go up 10%). You should be aware that any strategy that includes inverse securities could suffer significant losses. Investment Risks  Select Appreciation Fund Leveraging Risk: Certain transactions may give rise to a form of leverage. Leveraging may cause a Fund to liquidate portfolio positions to satisfy its obligations or to meet segregation requirements when it may not be advantageous to do so. Leveraging may cause a Fund to be more volatile than if the Fund had not been leveraged. This is because leveraging tends to exaggerate the effect of any increase or decrease in the value of a Funds portfolio securities Investment Risks  Shelter Fund U.S. Government Zero Coupon Risk: When the Fund invests in U.S. government zero coupon bonds, the value of your investment in the Fund will fluctuate with changes in interest rates. Long-term bonds are generally more sensitive to interest rate changes than short-term bonds. Because zero coupon bonds do not pay current income, their prices can be very volatile when interest rates change. Additionally, taxable investors may face a tax payment timing burden, which is different from and in addition to the tax burden associated with bonds that pay periodic interest. A zero coupon bondholder does not receive interest payments, only the full face value at redemption on the specified maturity date. However, the owner of a zero-coupon bond owes income taxes on the interest that has accrued each year, even though the bondholder does not receive payment until maturity. Investment Risks  All Funds Debt Securities Risks Inflation Protected Bond Risk: Inflation protected bonds provide a protected return only if held to maturity. In addition, inflation protected bonds may not trade at par value. Real interest rates (the market rate of interest adjusted for inflation) change over time as a result of many factors, such as expected domestic economic output. When real interest rates do change, inflation protected bond prices may be more sensitive to these changes than conventional bonds. If market expectations for real interest rates rise, the price of inflation protected bonds may fall. In addition, inflation protected bonds may not be widely traded. This lesser liquidity may result in the Fund experiencing higher transaction costs when purchasing and selling these securities. Interest Rate Risk: When a Fund invests in bonds or in Underlying Funds that own bonds, the value of your investment in the Fund will fluctuate with changes in interest rates. Typically, a rise in interest rates causes a decline in the value of bond funds owned by the Fund. In general, the market price of debt securities with longer maturities will increase or decrease more in response to changes in interest rates than shorter-term securities. Credit Risk: Issuers of fixed-income securities may default on interest and principal payments due to a Fund. Generally, securities with lower debt ratings have speculative characteristics and have greater risk the issuer will default on its obligation. Fixed-income securities rated in the fourth classification by Moodys (Baa) and S&P (BBB) (sometimes referred to as junk bonds) have speculative characteristics and changes in economic conditions or other circumstances are more likely to lead to a weakened capacity of those issuers to make principal or interest payments, as compared to issuers of more highly rated securities. These securities can also be thinly traded or have restrictions on resale, making them difficult to sell at an acceptable price. Prepayment Risk : Prepayment risk is the risk that the borrower will prepay some or all of the principal owed to the issuer before its scheduled due date. If that happens, the Fund may have to reinvest the prepayments in a less attractive security and this could reduce the Fund's share price and its income distributions. Variations in the principal prepayment speed may be caused by a number of economic and market factors and could directly affect the amount of the interest received on and the yield of these securities. Certain types of pass-through securities, such as asset-backed securities and mortgage-backed securities, have yield and maturity characteristics corresponding to underlying assets. Unlike traditional debt securities, which may pay a fixed rate of interest until maturity when the entire principal amount comes due, payments on certain asset- and mortgage-backed securities include both interest and a partial payment of principal. Besides the scheduled repayment of principal, payments of principal may result from voluntary prepayment, refinancing, or, in the case of mortgage-backed securities foreclosure of the underlying mortgage loans. For example, when interest rates fall, principal will generally be paid off faster, since many homeowners will refinance their mortgages. Foreign Securities Risk Foreign Issuer Risk : Each Fund may invest directly or indirectly in foreign companies. Investing in securities of foreign companies may involve risks not typically associated with investing in U.S. issuers. Foreign markets can be more volatile than the U.S. market due to increased risks of adverse issuer, political, regulatory, market, or economic developments and can perform differently from the U.S. market. Foreign securities markets generally have less trading volume and less liquidity than U.S. markets, and prices in some foreign markets may fluctuate more than those of securities traded on the U.S. markets. Many foreign countries lack accounting and disclosure standards comparable to those that apply to U.S. companies, and it may be more difficult to obtain reliable information regarding a foreign issuers financial condition and operations. Transaction costs and costs associated with custody services are generally higher for foreign securities than they are for U.S. securities. Some foreign governments levy withholding taxes against dividend and interest income. Although in some countries portions or these taxes are recoverable, the non-recovered portion will reduce the income received by the Fund. Foreign Currency Risk: To the extent a Fund invests in Underlying Funds that hold securities denominated in foreign currencies, or invests directly in securities denominated in foreign currencies, the value of securities denominated in foreign currencies can change significantly when foreign currencies strengthen or weaken relative to the U.S. dollar. Currency rates in foreign countries may fluctuate significantly over short periods of time for a number of reasons, including changes in interest rates and the imposition of currency controls or other political developments in the U.S. or abroad. These currency movements may negatively impact the value of the Fund even when there is no change in the value of the security in the issuers home country. Emerging Markets Risk: In addition to the risks generally associated with investing in securities of foreign companies, countries with emerging markets also may have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues. In addition, emerging securities markets may have different clearance and settlement procedures, which may be unable to keep pace with the volume of securities transactions or otherwise make it difficult to engage in such transactions. Market Risk: Investments in securities and derivatives in general are subject to market risks that may cause their prices to fluctuate over time. Each Funds investments may decline in value due to factors affecting securities markets generally, or particular countries, segments, economic sectors, industries or companies within those markets. The value of a security may decline due to general economic, political and market conditions that are not specifically related to a particular issuer, such as real or perceived adverse economic conditions or changes in interest or currency rates. The value of securities convertible into equity securities, such as warrants or convertible debt, is also affected by prevailing interest rates, the credit quality of the issuer and any call provision. Fluctuations in the value of securities and financial instruments in which a Fund invests, either directly or through derivatives, will cause the net asset value of the fund to fluctuate. Historically, the markets have moved in cycles, and the value of a Funds securities and derivatives may fluctuate drastically from day to day. Mortgage-Related and Other Asset-Backed Risk: Generally, rising interest rates tend to extend the duration of fixed rate mortgage-related securities, making them more sensitive to changes in interest rates. As a result, in a period of rising interest rates, a Fund that holds mortgage-related securities may exhibit additional volatility. This is known as extension risk. In addition, adjustable and fixed rate mortgage-related securities are subject to prepayment risk. When interest rates decline, borrowers may pay off their mortgages sooner than expected. This can reduce the returns of a Fund because the Fund may have to reinvest that money at the lower prevailing interest rates. A Funds investments in other asset-backed securities are subject to risks similar to those associated with mortgage-related securities, as well as additional risks associated with the nature of the assets and the servicing of those assets. Portfolio Holdings Disclosure A description of the AdvisorOne Fund's policies regarding the release of portfolio holdings information is available in the Fund's Statement of Additional Information. The Fund may, from time to time, make available quarter end (and in some instances month-end) portfolio holdings information on its website at www.advisoronefunds.com . The portfolio holdings are generally posted to the website within 15 days following the end of each quarter (or month as applicable) and remain available until more recent portfolio holdings are posted. Shareholders may request portfolio holdings schedules at no charge by calling 1-866-811-0225. MANAGEMENT OF THE FUNDS Investment Adviser CLS Investments, LLC, a Nebraska limited liability company, serves as investment adviser to each AdvisorOne Fund. CLS (including its predecessor corporation) has been an investment adviser to individuals, employee benefit plans, trusts, investment companies, and corporations since 1989. CLS has managed each Fund since its inception. As of June 30, 201 1 CLS managed approximately $ billion in client assets, in addition to Fund assets. In many cases CLS client assets are invested in the Funds. CLS maintains its principal offices at 4020 South 147th Street, Omaha, Nebraska 68137. CLS is an affiliate of Gemini Fund Services, LLC and Northern Lights Distributors, LLC. Under the terms of its investment advisory agreement, CLS is responsible for formulating each Funds investment program and for making day-to-day investment decisions and engaging in portfolio transactions. CLS also furnishes officers, provides office space, services and equipment and supervises all matters relating to the Funds operations. The Funds paid CLS a fee (net of any fee waiver) for the fiscal year ended April 30, 201 1 at the annualized rate (expressed as a percentage of average daily net assets) of 0.9 8 % for the Amerigo Fund, 0.92% for the Clermont Fund, 0. 90 % for the Select Allocation Fund, 0. 89 % for the Descartes Fund, and 0. 91 % for the Liahona Fund , 0. 00 % for the Reservoir Fund, 0. 59 % for the Enhanced Income Fund, 0. 44 % for the Flexible Income Fund, % for the Select Appreciation Fund and % for the Shelter Fund. CLS has agreed to defer its advisory fee to limit total operating expenses at least through August 31, 201 2 , so that direct expenses (not including expenses relating to dividends on short sales, interest expense, indirect fees and expenses of Underlying Funds and extraordinary or non-recurring expenses): for Class N Shares do not exceed 0.60% of the average daily net assets of Reservoir Fund, 1.05% of average daily net assets of the Enhanced Income Fund, 0.80% of average daily net assets of the Flexible Income Fund, and 1.15% of average daily net assets of the Amerigo Fund, Clermont Fund, Select Allocation Fund, Descartes Fund, Liahona Fund, Select Appreciation Fund and Shelter Fund; for 2.15% of the average daily net assets of the Amerigo Class C shares, and 0.80% of average daily net assets of the Reservoir Fund Investor Class shares. Any deferral may be recouped by CLS from the applicable Fund, to the extent that overall expenses fall below specified limits, within three years of when the amounts were deferred Sub-Adviser for Reservoir Fund CLS has entered into a sub-advisory agreement with Horizon Investments, LLC on behalf of the Reservoir Fund, whereby CLS pays the sub-adviser monthly, based on a negotiated annual fee, equal to a percentage of the Funds average daily net assets. Horizon is responsible for implementing the Funds investment program and making the Funds day-to-day investment decisions. Horizon Investments, LLC, located at 7401 Carmel Executive Park, Ste 106, Charlotte, NC 28226, is a South Carolina limited liability company that was formed in 1995 by John Johnson and reorganized in 1999 by John Johnson and Robert Cannon. Horizon is an investment adviser to individuals, investment companies, pension and profit sharing plans, charitable organizations and corporations. Horizon Investments, LLC has managed the Fund since its inception on May 1, 2009. As of June 30, 201 1 , Horizon Investments, LLC managed approximately $ billion in client assets, in addition to Fund assets. Sub-Adviser for Enhanced Income Fund CLS has entered into a sub-advisory agreement with Capital Wealth Planning, LLC on behalf of the Enhanced Income Fund, whereby CLS pays the sub-adviser monthly, based on a negotiated annual fee, equal to a percentage of the Funds average daily net assets. Capital Wealth Planning, LLC is responsible for implementing the Funds investment program and managing the option writing program for the Fund since the Fund's inception in 2009. Capital Wealth Planning, LLC, located at 275 Indies Way,Suite 1703,Naples,Florida 34110, is a privately-held Florida limited liability company and independent investment advisory firm. Capital Wealth Planning, LLC provides investment advisory services, defined as giving continuous advice to individuals (including high net worth individuals), pension and profit sharing plans, trusts, estates or charitable organizations, corporations or other business entities. The firm was formed in 2005 and focuses on active management of covered calls. Capital Wealth Planning, LLC has served as sub-adviser to the Fund as a covered call overlay specialist since its inception. As of June 30, 201 1 , Capital Wealth Planning, LLC managed approximately $ 1 70 million in client assets, in addition to Fund assets. A discussion regarding the basis for the Board of Trustees approval of the investment advisory and sub-advisory contracts of the Funds is available in the Funds most recent Annual Report to Shareholders for the fiscal year ended April 30, 201 1 Investment Adviser Portfolio Managers CLS utilizes a team approach for management of the Funds, and from the team each Fund is assigned a portfolio manager that is primarily responsible for the day-to-day management of the Funds portfolio. The Funds Portfolio Management Team includes: Robert Jergovic CFA, Scott Kubie CFA, Dennis Guenther CFA, Jennifer J. Schenkelberg, CFA and Stephen A. Donahoe, CFA. Mr. Jergovic, Chief Investment Officer of CLS, is primarily responsible for research and analysis of the financial markets and serves as portfolio manager for the Select Allocation and Select Appreciation Funds. Mr. Guenther, Senior Portfolio Manager of CLS, provides macro level analysis to the team, identifying sectors and asset class themes, and serves as portfolio manager for the Amerigo and Clermont Fund s Mr. Kubie, Chief Strategist of CLS, is responsible for the implementation of the risk budgeting methodology and also serves as portfolio manager for the Descartes, and Liahona Funds. Ms. Schenkelberg, Senior Portfolio Manager of CLS, provides research and analysis to the team, particularly with respect to individual equity securities and options and serves as portfolio manager for the Enhanced Income Fund. Mr. Donahoe, Senior Portfolio Manager of CLS, provides research and analysis to the team, particularly with respect to fixed income securities and serves as portfolio manager for the Flexible Income and Shelter Funds Mr. Jergovic has been a portfolio manager of CLS since March of 2002. Mr. Jergovic currently serves as Chief Investment Officer of CLS and has worked for CLS since 2000. Prior to joining CLS, Mr. Jergovic served as a Registered Representative for PFG Distribution Company (1998-1999) and Vice President of Investment Management and Assistant Treasurer for Guarantee Life Insurance Company (1994-2000). Mr. Kubie has been a portfolio manager of CLS since March of 2001. Mr. Kubie currently serves as Executive Vice President and Chief Strategist of CLS and has worked for CLS since 2001. Prior to joining CLS, Mr. Kubie worked as a consultant for an Equity Manager and Internet Investment Software Firm (1999-2001). Mr. Guenther has been a portfolio manager of CLS since May of 2004. Mr. Guenther currently serves as Senior Portfolio Manager of CLS and has worked for CLS since 2002. Prior to serving as portfolio manager for CLS, Mr. Guenther worked as a financial analyst for CLS (2002-2004). Ms. Schenkelberg has been a portfolio manager of CLS since December of 2004. Ms. Schenkelberg current serves as Senior Portfolio Manager of CLS and has worked for CLS since 2004. Prior to joining CLS, Ms. Schenkelberg served as a Senior Financial Analyst for First National Bank of Omaha Wealth Management Group (1998-2004) and Management Trainee for First National Bank of Omaha (1997-1998). Mr. Donahoe has been a portfolio manager of CLS since March of 2008. Mr. Donahoe currently serves as Senior Portfolio Manager of CLS and has worked for CLS since 2008. Prior to joining CLS, Mr. Donahoe served as a portfolio manager for Wells Fargo Bank Private Asset Management (2001-2008). Sub-Adviser Portfolio Managers for the Reservoir Fund The Reservoir Fund is managed by a team of three members of Horizon Investments, LLC consisting of Jeffrey Roach, Robbie Cannon and Scott Ladner. There are no primary portfolio managers. The team leader is a rotating position currently held by Jeffrey Roach. Mr. Roach is Chairman of the Investment Committee and the Chief Economist of Horizon Investments, LLC. Mr. Roach joined Horizon in September 2006 and is responsible for all economic and market analysis. Prior to joining Horizon, he was Senior Economist at Bank of America, N.A., from January 2004 to September 2006. Mr. Cannon is a member of Horizons Investment Committee and the President and CEO of Horizon Investments, LLC. Mr. Cannon joined Horizon in 1999 as the managing member and became the President and CEO following a restructure in 2001. Mr. Cannon is responsible for the overall management of Horizon and is chiefly responsible for its growth. Prior to joining Horizon Investments, LLC, he worked with PPC Inc., which he joined as an equity analyst in 1994. Mr. Ladner is a member of Horizons Investment Committee and an associate of Horizon Investments, LLC. Mr. Ladner joined the firm in 2008 and is responsible for absolute return strategies. He also acts as a principal and the head of trading for Charlotte Global Advisors, LLC, an unregistered private investment manager, since 2006, and as principal and head of trading for Principal Guard, LLC, a limited liability company created to provide hedging strategies to portfolio managers, since September 2006. Prior to joining Horizon, Mr. Ladner served as Senior Index Option Trader at PEΔK6 Investments, LP. Prior to that, from 1998 to 2005, Mr. Ladner was a member of First Union’s (later Wachovia Securities, Inc.) Equity Derivative Group. Sub-Adviser Portfolio Manager for the Enhanced Income Fund Kevin G. Simpson, President and Chief Compliance Officer of Capital Wealth Planning, LLC manages the option writing program for the Fund. Mr. Simpson has been President and Chief Compliance Officer of Capital Wealth Planning, LLC since June 2005. He also has been an Account Executive with Calton & Associates, Inc., since June 2008. Prior to that Mr. Simpson was an Investment Adviser Representative, for QFA, Inc. from November 2007 to June 2009 and a Registered Representative for Kovac Securities, Inc. from April 2005 to June 2008. From 2002 to April 2005, Mr. Simpson was a Senior Vice President with Bainbridge Securities. The Funds' Statement of Additional Information provides additional information about each portfolio managers compensation structure, other accounts managed by the portfolio managers, and the portfolio managers' ownership of shares of the Funds. HOW SHARES ARE PRICED Each Funds net asset value (NAV) is calculated on each day that the New York Stock Exchange is open. The New York Stock Exchange is closed on weekends and most national holidays. The NAV is the value of a single share of a Fund. The NAV is calculated for each Fund at the close of business of the New York Stock Exchange, normally 4:00 p.m. Eastern time (Valuation Time). A Funds NAV is determined by subtracting the total of the Funds liabilities from its total assets and dividing the remainder by the number of shares outstanding. The value of a Funds total assets is generally based on the market value of the securities that the Fund holds. Fund portfolio securities, which are traded on a national securities exchange, are valued at the last quoted sale price. NASDAQ traded securities are valued using the NASDAQ official closing price (NOCP). Certain short-term securities are valued on the basis of amortized cost. Foreign securities may be traded in their primary markets on weekends or other days when the Fund does not price their shares. Therefore, the NAV of a Fund holding foreign securities may change on days when shareholders will not be able to buy or redeem their Fund shares. If a security does not have a readily available market quotation, the Fund values the security based on fair value, as determined in good faith in accordance with the guidelines established by the Funds Board of Trustees (the Board). The types of securities for which fair value pricing is required include, but are not limited to: · Securities for which market quotations are insufficient or not readily available at the Valuation Time on a particular Business Day (including securities for which there is a short and temporary lapse in the provision of a price by the regular pricing source); · Securities for which, in the judgment of CLS, the prices or values available do not represent the fair value of the instrument. Factors which may cause CLS to make such a judgment include, but are not limited to, the following: only a bid price or an asked price is available; the spread between bid and asked prices is substantial; the frequency of sales; the thinness of the market; the size of reported trades; and actions of the securities markets, such as the suspension or limitation of trading; · Securities determined to be illiquid; and · Securities with respect to which an event that will affect the value thereof has occurred since the closing prices were established on the principal exchange on which they are traded, but prior to a Funds calculation of its NAV. Fair value pricing should result in a more accurate determination of a Funds NAV, which should eliminate the potential for arbitrage in a Fund. However, valuing securities at fair value involves greater reliance on judgment than securities that have readily available market quotations. CLS makes such determinations under the supervision of the Board, in good faith, in accordance with procedures adopted by the Board. Fair valuation of a Fund's portfolio securities can serve to reduce arbitrage opportunities available to short term traders, but there is no assurance that fair value pricing policies will prevent dilution of the Funds NAV by short-term traders. There is no assurance that a Fund will obtain the fair value assigned to a security if it were to sell such security while it is fair valued. With respect to any portion of a Funds assets that are invested in one or more open-end management investment companies that are registered under the Investment Company Act of 1940 (the !940 Act), the Funds net asset value is calculated based upon the NAV of the registered open-end management investment companies in which the Fund invests, and the prospectuses for these companies explain the circumstances under which those companies will use fair value pricing and the effects of using fair value pricing. HOW TO PURCHASE SHARES Types of Accounts If you are making an initial investment in the Funds, you will need to open an account. You may establish the following types of accounts: · Individual or Joint Ownership. One person owns an individual account while two or more people own a joint account. We will treat each individual owner of a joint account as authorized to give instructions on purchases, sales and exchanges of shares without notice to the other owners. However, we will require each owners signature guarantee for any transaction requiring a signature guarantee. · Gift or Transfer to Minors. A Custodian maintains a Uniform Gifts to Minors Act (UGMA) or Uniform Transfers to Minors Act (UTMA) account for the benefit of a minor. To open an UGMA or UTMA account, you must include the minor's social security number on the application. · Trust. A trust can open an account. You must include the name of each trustee, the name of the trust and the date of the trust agreement on the application. · Corporations, Partnerships and Other Legal Entities. Corporations, partnerships and other legal entities may also open an account. A general partner of the partnership or an authorized officer of the corporation or other legal entity must sign the application and resolution form. · Retirement. If you are eligible, you may set up your account under a tax-sheltered retirement plan, such as an Individual Retirement Account (IRA) or Roth IRA, Rollover IRA, SEP-IRA, SIMPLE IRA, Keogh Account, or other retirement plan. Your financial consultant can help you determine if you are eligible. Choosing a Class If you are making your initial investment in the Amerigo Fund or Reservoir Fund, you must select a class of shares. The Amerigo Fund offers Class C shares and Class N shares. The Reservoir Fund offers Class N shares and Investor Class share. Each class represents an interest in the same portfolio of securities and each has the same rights with one exception. Pursuant to the 1940 Act, you will have exclusive voting rights with respect to the Distribution Plan pursuant to Rule 12b-1, if any, for the class you choose. Different share classes allow you to choose the class that will be most beneficial to you. Your decision should depend upon a number of factors including the amount you purchase and the length of time you plan to hold the shares. Your financial consultant can assist you in determining which class is best for you. Because all future investments in your account will be made in the share class you designate when opening the account, you should make your decision carefully. Class C: If you redeem your shares within eighteen months of the date of purchase, you will pay a 1.00% contingent deferred sales charge (CDSC). The amount of this charge is based on your original purchase price, or the current net asset value of the shares you redeem, whichever is less. Shares will be redeemed in the manner that results in the imposition of the lowest CDSC. Shares are redeemed first from any Class C Shares of the Fund acquired pursuant to reinvestment of distributions, and then from the longest-outstanding Class C Shares of the Fund held for less than 18 months. In some circumstances, the CDSC may be waived for certain investors. You should contact your financial consultant to see if you qualify. The Board of Trustees of the AdvisorOne Funds has adopted for Class C Shares a Distribution Plan pursuant to Rule 12b-1 under the 1940 Act (the Plan). The Plan adopted for Class C Shares allows the Fund to use part of its assets for the sale and distribution of these Shares, including advertising, marketing and other promotional activities. For these services, under the Plan, the Fund pays the Distributor an amount equal to 0.75% of average net assets attributable to Class C Shares, as applicable, of the Fund on an annualized basis. The Class C Plan also allows the Fund to pay the Distributor for certain shareholder services provided to Class C shareholders or other service providers that have entered into agreements with the Distributor to provide these services. For these services, the Fund pays a shareholder service fee equal to 0.25% of average net assets attributable to Class C Shares, as applicable, of the Fund on an annualized basis. The Distributor may use monies authorized by the Plan to compensate other parties that have entered into selling and/or shareholder servicing agreements with Distributor with respect to the distribution of Fund shares, including advancing payment of such fees to the selling brokers for the first 12 months. Because these distribution and shareholder service fees are paid out of the Funds assets on an ongoing basis, the fees may, over time, increase the cost of investing in the Fund and cost investors more than other types of sales loads. Class N: Class N Shares are offered without any sales charges, and are not subject to any 12b-1 or shareholder servicing fees. Class N Shares are offered through platforms under contractual arrangements with CLS or through programs offered by investment advisory representatives under contractual arrangements with CLS. Investor Class: The Board of Trustees of the AdvisorOne Funds has adopted for Investor Class Shares a Distribution Plan pursuant to Rule 12b-1 under the 1940 Act (the Plan). The Plan adopted for Investor Class Shares allows the Fund to use part of its assets for the sale and distribution of these Shares, including advertising, marketing and other promotional activities as well as shareholder servicing. For these services, under the Plan, the Fund has authorized to pay the Distributor a combined shareholder service and distribution fee at the rate of 0.25%, of which 0.20% is currently being charged, of average net assets attributable to Investor Class Shares of the Fund on an annualized basis. The Distributor may use monies authorized by the Plan to compensate other parties that have entered into selling and/or shareholder servicing agreements with Distributor with respect to the distribution of Fund shares. Because these distribution and shareholder service fees are paid out of the Funds assets on an ongoing basis, the fees may, over time, increase the cost of investing in the Fund and cost investors more than other types of sales loads. Purchasing Shares Good Order: When making a purchase request, make sure your request is in good order. Good order means your purchase request includes: · the name of the Fund · the dollar amount of shares to be purchased · a completed purchase application or investment stub · check payable to the applicable Fund The minimum initial investment in a Fund is $2,500 for all accounts. The minimum subsequent investment in a Fund is $250. AdvisorOne Funds or CLS may waive or lower these minimums in certain cases. You must complete and sign an application for each account you open. Automatic Investment Plan: You may participate in the Funds Automatic Investment Plan, an investment plan that automatically takes money from your bank account and invests it in a Fund through the use of electronic funds transfers or automatic bank drafts. You may pre-authorize automatic investments of a minimum of $100 on specified days of each month into your established Fund account. You must complete the appropriate section of the application. Please contact the Funds at 1-866-811-0225 for more information about the Funds Automatic Investment Plan. Amounts that are automatically invested in the Funds will not be available for redemption until three business days after the automatic reinvestment. The price for Fund shares is the Funds net asset value per share (NAV). We will price your order at the next NAV calculated after the Fund receives your application or request in good order. For more information on how we price shares, see Pricing of Fund Shares. The Funds and the Distributor each reserves the right to reject any purchase for any reason and to cancel any purchase due to non-payment. You must make all purchases in United States dollars and draw all checks on United States banks. If we cancel your purchase due to non-payment, you will be responsible for any loss the Funds incur. We will not accept cash or third-party checks for the purchase of shares. Method of Purchase Purchase Procedures Through a Financial Professional Contact your financial consultant. Your financial consultant can tell you the time by which you must submit your order to begin receiving dividends that day. Your Financial Consultant must transmit the order to the Funds before the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time). Through Brokers The Distributor authorizes certain securities dealers, banks or other financial service firms (collectively, brokers) to purchase your shares. To receive that days share price: · you must place your order with the broker before the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time). By Mail To purchase Shares, send your completed application to: AdvisorOne Funds c/o Gemini Fund Services, LLC 4020 South 147th Street, Suite 2 Omaha, NE 68137 Include with your application your check, payable to AdvisorOne Funds By Wire If you wish to wire money to make a subsequent investment in a Fund, please call 1-866-811-0225 for wiring instructions and to notify the Fund that a wire is coming. Any commercial bank can transfer same-day funds by wire. The Fund will normally accept wired funds for investment on the day received if they are received by the Funds designated bank before the close of regular trading on the NYSE. Your bank may charge you for wiring same-day funds. By Exchange You may exchange your shares for the same class of shares of another Fund by written request sent to the Funds at: AdvisorOne Funds c/o Gemini Fund Services, LLC 4020 South 147th Street, Suite 2 Omaha, NE 68137 By Telephone You may make subsequent purchases in your account by telephoning 1-866-811-0225 between 8:30 a.m. and 4:00 p.m. Eastern time on any day the Funds are open. We will electronically transfer money from the bank account you designate on your Application to our account with AdvisorOne Funds. This investment option is only available if you have not declined or cancelled your telephone investment privilege. IMPORTANT NOTES Once you have requested a telephone transaction, and a confirmation number has been assigned, the transaction cannot be revoked. We reserve the right to refuse any purchase request. HOW TO REDEEM SHARES You have the right to sell (redeem) all or any part of your shares subject to certain restrictions. Selling your shares in a Fund is referred to as a redemption because the Fund buys back its shares. We will redeem your shares at the NAV next computed following receipt of your redemption request in good order. See Redemption Procedures Request in Good Order. We will mail your redemption proceeds to your address of record or transmit them electronically to your designated bank account. Except under certain extraordinary conditions, we will send your redemption to you within seven days after we receive your redemption request. If you purchase shares by check and, soon after, request a redemption, your redemption request will not be processed until the check used for your purchase has cleared (usually within 10 days). The Funds cannot accept requests that specify a certain date for redemption or which specify any other special conditions. Redemption proceeds must be payable to the registered shareholder(s) of the account or to a financial intermediary for the benefit of the registered shareholder(s) of the account. Please call 1-866-811-0225 for further information. We will not process your redemption request if it is not in good order. We will notify you if your redemption request is not in good order. If, as a result of your redemption, your account value drops below $2,500, we may redeem the remaining shares in your account. We will notify you in writing of our intent to redeem your shares. We will allow at least sixty days thereafter for you to make an additional investment to bring your account value up to at least the minimum amount before we will process the redemption. Systematic Withdrawal Plan If your current account value is at least $10,000, you may adopt a Systematic Withdrawal Plan to provide for monthly, quarterly or other periodic checks for any designated amount of $100 or more. If you wish to open a Systematic Withdrawal Plan, please indicate on your application or contact the Funds at 1-866-811-0225. Medallion Signature Guarantees Your redemption request must be accompanied by a medallion signature guarantee under certain circumstances, such as if you are redeeming shares valued at $50,000 or greater or if you ask us to send the redemption proceeds to an address other than the address of record. Contingent Deferred Sales Charge- Class C Shares If you redeem your Class C Shares within eighteen months of the date you purchased the Shares, you will pay a contingent deferred sales charge equal to 1.00% of the lesser of (1) the original purchase price or (2) the net asset value of the shares being redeemed. Third Party Transactions If you buy and redeem shares of the Funds through a member of the Financial Industry Regulatory Authority, Inc. that member may charge a fee for that service. The Funds have authorized one or more brokers to accept on its behalf purchase and redemption orders. Such brokers are authorized to designate intermediaries to accept orders on a Funds behalf. The Fund will be deemed to have received the order when an authorized broker or a broker authorized designee accepts your order. Your order will be priced at the Fund's net asset value next computed after it is received by the authorized broker or broker authorized designee. CLS may pay certain financial institutions (which may include banks, brokers, securities dealers and other industry professionals) a fee for providing distribution related services and/or for performing certain administrative and servicing functions for Fund shareholders and/or making the funds available for purchase on their platforms. These payments are made from CLS and are not charged to the Funds, unless part of an approved 12b-1 Plan. Redemptions in Kind The Funds reserve the right to honor requests for redemption or repurchase orders by making payment in whole or in part in readily marketable securities (redemption in kind) if the amount of such a request is large enough to affect operations (for example, if the request is greater than $250,000 or 1% of a Funds assets). The securities will be chosen by the Fund and valued at the Funds net asset value. A shareholder may incur transaction expenses in converting these securities to cash. Method of Redemption Redemption Procedures By Telephone You may authorize redemption of some or all shares in your account with the Funds by telephoning the Funds at 1-866-811-0225 between 8:30 a.m. and 4:00 p.m. Eastern time on any day the Funds are open. You will NOT be eligible to use the telephone redemption service if you: · have declined or canceled your telephone investment privilege; · wish to redeem shares valued at $50,000 or greater or if you ask us to send the redemption proceeds to an address other than the address of record for the account; · must provide supporting legal documents such as a signature guarantee for redemption · have an account set up as a corporation, trust or partnership; or · wish to redeem from a retirement account. By Mail If you are redeeming Shares, you may send your redemption request to: AdvisorOne Funds c/o Gemini Fund Services, LLC 4020 South 147th Street, Suite 2 Omaha, NE 68137 You must include the following information in your written request: · a letter of instruction stating the name of the Fund, the number of shares you are redeeming, the names in which the account is registered and your account number; · other supporting legal documents, if necessary, for redemption requests by corporations, trusts and partnerships; · a signature guarantee, if necessary. By Wire You may request your redemption proceeds be wired directly to the bank account designated on your application. The Funds' transfer agent will charge you a $10.00 fee for each wire redemption. The transfer agent will deduct the fee directly from your account. Your bank may also impose a fee for the incoming wire. Request in Good Order For our mutual protection, all redemption requests must include: · your account number; · the amount of the transaction; · for mail request, signatures of all owners EXACTLY as registered on the account and signature guarantees, if required (signature guarantees can be obtained at most banks, credit unions, and licensed brokers); and · any supporting legal documentation that may be required. Your redemption request will be processed at the next determined share price after we have received all required information. IMPORTANT NOTE Once we have processed your redemption request, and a confirmation number has been given, the transaction cannot be revoked. Options For Redemption Proceeds You may receive your redemption proceeds by check or by wire. Check Redemptions: Normally we will mail your check within two business days of a redemption. Wire Redemptions: Before you can receive redemption proceeds by wire, you must establish this option by completing a special form or the appropriate section of your account application. You may request that your redemption proceeds be wired directly to your bank account. AdvisorOne Funds transfer agent imposes a $10.00 fee for each wire redemption and deducts the fee directly from your account. Your bank may also impose a fee for the incoming wire. The redemption proceeds must be paid to the same bank and account as designated on the application or in written instructions in proper form subsequently received by AdvisorOne Funds. Telephone Redemptions and Exchanges We will automatically establish the telephone redemption option for your account, unless you instruct us otherwise in writing. Telephone redemptions are easy and convenient, but this account option involves a risk of loss from unauthorized or fraudulent transactions. We will take reasonable precautions to protect your account from fraud. You should do the same by keeping your account information private and by reviewing immediately any account statements and confirmations that you receive. Please contact us immediately about any transaction you believe to be unauthorized. AdvisorOne Funds reserves the right to refuse a telephone redemption or exchange if the caller cannot provide: · the account number · the name and address exactly as registered on the account · the primary social security or employer identification number as registered on the account We may also require a password from the caller. AdvisorOne Funds will not be responsible for any account losses due to telephone fraud, so long as we have taken reasonable steps to verify the caller's identity. If you wish to cancel the telephone redemption feature for your account, please notify us in writing. HOW TO EXCHANGE SHARES The exchange privilege is a convenient way to buy shares in each Fund in order to respond to changes in your investment goals or in market conditions. You may exchange your shares for shares of the same class of another Fund at no cost to you. You may exchange your Shares of one Fund for the same Class of Shares of another Fund without paying any sales charge. If you establish a new account by exchange, the exchanged shares must have a minimum value of $2,500. All subsequent exchanges must have a minimum value of $250 per Fund. You may exchange shares either by telephone, if you have not canceled your telephone privilege, or in writing. Written requests for exchange must provide the following: · current Funds name; · account names and numbers; · name of the Fund you wish to exchange your shares into; · the amount you wish to exchange; · specify the shareholder privileges you wish to retain (e.g., Telephone Privileges); and · signatures of all registered owners. To exchange shares by telephone, you should call 1-866-811-0225 between 8:30 a.m. and 4:00 p.m. Eastern time on any day the Funds are open. We will process telephone requests made after 4:00 p.m. Eastern time at the close of business on the next business day. You should notify the Funds in writing of all shareholder service privileges you wish to continue in any new account opened by a telephone exchange request. Please note that we will only accept exchanges if your ownership registrations in both accounts are identical. We will value your exchanged shares at their respective net asset value next determined after the receipt of the exchange request. We will not impose an initial sales charge, redemption fee or penalty on exchanges. An exchange transaction is a sale and a purchase of shares for federal income tax purposes and may result in a capital gain or loss. Systematic Exchange Program The Systematic Exchange Program allows you to make regular, systematic exchanges among like classes of shares (e.g., from Class N to Class N) from one AdvisorOne Fund account into another AdvisorOne Fund account. By setting up the program, you authorize the Fund and its agents to redeem a set dollar amount or number of shares from the first account and purchase shares of a second Fund. To participate in the Systematic Exchange Program, you must have an initial account balance of $10,000 in the first account and at least $1,000 in the second account. Exchanges may be made on any day or days of your choice. If the amount remaining in the first account is less than the exchange amount you requested, then the remaining amount will be exchanged. At such time as the first account has a zero balance, your participation in the program will be terminated. You may also terminate the program by calling or writing the Fund. Once participation in the program has been terminated for any reason, to reinstate the program you must do so in writing; simply investing additional funds will not reinstate the program Limitation On Purchases, Redemptions and Exchanges Purchases or sales of shares of the Funds and exchanges between Funds should not be used to try to take advantage of short-term swings in the market. Frequent purchase and sale transactions or exchanges create higher expenses for the Funds. Accordingly, the Funds reserve the right to limit or terminate the ability to purchase shares of the Funds or the exchange privilege for any shareholder making frequent purchases or sales or exchanges. The Funds may also modify or revoke the exchange privilege for all shareholders upon sixty days written notice. Transferring Registration You can transfer the registration of your shares in the Funds to another owner by completing a transfer form and sending it to the AdvisorOne Funds, 4020 South 147th Street, Suite 2, Omaha, Nebraska 68137. TAX STATUS, DIVIDENDS AND DISTRIBUTIONS As a shareholder of a Fund, you are entitled to your share of the Funds net income and capital gains on its investments. Each Fund passes substantially all of its earnings along to its investors as distributions. When a Fund earns dividends from stocks and interest from bonds and other debt securities and distributes these earnings to shareholders, it is called a dividend. A Fund realizes capital gains when it sells securities for a higher price than it paid. When net long-term capital gains are distributed to shareholders, it is called a capital gain distribution. Net short-term capital gains are considered ordinary income and are included in dividends. Long-Term vs. Short-Term Capital Gains · Long-term capital gains are realized on securities held for more than one year and are part of your capital gain distribution. · Short-term capital gains are realized on securities held less than one year and are part of your dividends. Each Fund distributes dividends and capital gains annually, if any. These distributions are typically declared in December and paid in January of the following year, but are taxable as if paid on December 31 st of the year declared. The IRS requires you to report these amounts on your income tax return for the year declared. You will receive distributions from a Fund in additional shares of the Fund unless you choose to receive your distributions in cash. If you wish to change the way in which you receive distributions, you should call the Fund at (866) 811-0225 for instructions. If you have elected to receive distributions in cash, and the postal or other delivery service returns your check to the Funds as undeliverable, you will not receive interest on amounts represented by the uncashed checks. FEDERAL TAX CONSIDERATIONS Your investment will have tax consequences that you should consider. Some of the more common federal tax consequences are described here but you should consult your tax consultant about your particular situation. Although it is not an investment objective, CLS attempts to take into account the tax consequences of its investment decisions. However, there may be occasions when CLS's investment decisions will result in a negative tax consequence for the Fund's shareholders. Taxes on Distributions: You will generally be subject to pay federal income tax and possibly state taxes on all Fund distributions. Your distributions will be taxed in the same manner whether you receive the distributions in cash or additional shares of the Fund making the distribution. Distributions that are derived from net long-term capital gains will generally be taxed as long-term capital gains. The rate of tax will depend on how long the Fund held the securities on which it realized the gains. In general, for individual shareholders, the maximum capital gain rate is 15 percent. All other distributions, including short-term capital gains, will be taxed as ordinary income. Each Fund sends detailed tax information to its shareholders about the amount and type of its distributions by January 31st for the prior calendar year. Taxes on Sales or Exchanges: If you redeem your shares of a Fund, or exchange them for shares of another AdvisorOne Fund, you will be subject to tax on any taxable gain. Your taxable gain or loss is computed by subtracting your tax basis in the shares from the redemption proceeds (in the case of a sale) or the value of the shares received (in the case of an exchange). Because your tax basis depends on the original purchase price and on the price at which any dividends may have been reinvested, you should keep your account statements so that you or your tax preparer will be able to determine whether a sale or exchange will result in a taxable gain or loss. Buying a Dividend: Unless your investment is in a tax-deferred account, you may want to avoid investing in a Fund close to the date of a distribution because you pay the full pre-distribution price for your shares and then receive part of your investment back as a taxable distribution. Tax Withholding: The Funds may be required to withhold U.S. federal income tax at the rate of 28% from all taxable distributions and from proceeds from certain sales and exchanges payable to shareholders who fail to provide the Funds with their correct taxpayer identification number or to make required certifications, or who have been notified by the IRS that they are subject to backup withholding. Any such withheld amounts may be credited against the shareholder's U.S. federal income tax liability. FREQUENT PURCHASES AND REDEMPTIONS OF SHARES The Board has adopted policies and procedures with respect to frequent purchases and redemptions of Fund shares by Fund shareholders and discourages market timing. Market timing is an investment strategy using frequent purchases, redemptions and/or exchanges in an attempt to profit from short-term market movements. Market timing may disrupt portfolio management strategies and hurt Fund performance. Such practices may dilute the value of Fund shares, interfere with the efficient management of a Funds investments, and increase brokerage and administrative costs. The Funds may reject purchase orders or temporarily or permanently revoke exchange privileges if there is reason to believe that a shareholder is engaging in market timing activities. Brokers maintaining omnibus accounts with the Funds have agreed to provide shareholder transaction information, to the extent known to the broker, to the Funds upon request. To prevent disruption in the management of the Funds, excessive trading or exchange activity is limited. An investors exchange privilege or right to purchase additional shares may be revoked if the redemption or exchange activity is considered excessive. Generally, trading or exchange activity is considered excessive if an exchange or redemption in excess of a predetermined dollar amount occurs within 7 calendar days of purchase. AdvisorOne Funds may accept redemptions and exchanges in excess of the above guidelines if it believes that granting such exceptions is in the best interest of the Funds and the redemption or exchange is not part of a market timing strategy. It is a violation of policy for an officer or Trustee of AdvisorOne Fund to knowingly facilitate a purchase, redemption or exchange where the shareholder executing the transaction is engaged in any activity which violates the terms of the Funds Prospectus or Statement of Additional Information, and/or is considered not to be in the best interests of the Funds or its other shareholders. The Funds will apply their policies and procedures uniformly to all Fund shareholders. Although the Funds intend to deter market timing, there is no assurance that they will be able to identify and eliminate all market timers. For example, certain accounts called omnibus accounts include multiple shareholders. Omnibus accounts typically provide the Funds with a net purchase or redemption request on any given day where purchasers of the Funds shares and redeemers of the Funds shares are netted against one another and the identities of individual purchasers and redeemers whose orders are aggregated are not known by the Funds. The netting effect often makes it more difficult for the Funds to detect market timing, and there can be no assurance that the Funds will be able to do so. Therefore, with respect to Omnibus accounts, the Funds rely on selling group members to enforce the Funds market timing policies and procedures. Omnibus account arrangements are common forms of holding shares of the Fund. While the Fund will encourage financial intermediaries to apply the Funds Market Timing Trading Policy to their customers who invest indirectly in the Fund, the Fund is limited in its ability to monitor the trading activity or enforce the Funds Market Timing Trading Policy with respect to customers of financial intermediaries. For example, should it occur, the Fund may not be able to detect market timing that may be facilitated by financial intermediaries or made difficult to identify in the omnibus accounts used by those intermediaries for aggregated purchases, exchanges, and redemptions on behalf of all their customers. More specifically, unless the financial intermediaries have the ability to apply the Funds Market Timing Trading Policy to their customers through such methods as implementing short-term trading limitations or restrictions and monitoring trading activity for what might be market timing, the Fund may not be able to determine whether trading by customers of financial intermediaries is contrary to the Funds Market Timing Trading Policy. However, the Fund will ensure that financial intermediaries maintaining omnibus accounts on behalf of the Fund enter into an agreement with the Fund to provide shareholder transaction information, to the extent know to the financial intermediary, to the Fund upon request. We reserve the right to modify our policies and procedures at any time without prior notice as we deem in our sole discretion to be in the best interests of Fund shareholders, or to comply with state or Federal legal requirements. HOUSEHOLDING To reduce expenses, we mail only one copy of the prospectus and each annual and semi-annual report to those addresses share by two or more accounts. If you wish to receive individual copies of these documents, please call the Fund at (866) 811-0225 between the hours of 8:30 a.m. and 7:00 p.m. Eastern time on days the Fund is open for business or contact your financial institution. We will begin sending you individual copies thirty days after receiving your request. FINANCIAL HIGHLIGHTS Each Financial Highlights table is intended to help you understand a Funds financial performance for the past five years (or, if shorter, during the period of the Funds operations). Certain information reflects financial results for a single Fund share. The total returns in the table represent the rate that an investor would have earned or lost on an investment in the applicable Fund (assuming reinvestment of all dividends and distributions). This information has been audited by Tait, Weller & Baker LLP, whose report, along with the Funds financial statements, are included in the Funds April 30, 201 1 annual report, which is available upon request. Financial Highlights for the Enhanced Income, Flexible Income, Select Appreciation and Shelter Fund are not available because the Funds have not completed a fiscal year. FINANCIAL HIGHLIGHTS AMERIGO FUND Selected data based on a share outstanding throughout each period indicated. Class C Shares Fiscal Years Ending April 30, 2011 2010 2009 2008 2007 Net asset value, beginning of period $ 11.80 $ 8.37 $ 14.31 $ 14.47 $ 14.91 Income (loss) from investment operations: Net investment income (loss) (a) (b) (0.07) 0.01 (0.10) (0.05) Net realized and unrealized gain (loss) on investments 2.00 3.52 (5.60) 0.65 1.49 Total income (loss) from investment operations 1.93 3.45 (5.59) 0.55 1.44 Less distributions from: net investment income - (0.02) - - - net realized gain - - (0.35) (0.71) (1.88) Total distributions from net investment income and net realized gains $ - $ (0.02) $ (0.35) $ (0.71) $ (1.88) Net asset value, end of period $ 13.73 $ 11.80 $ 8.37 $ 14.31 $ 14.47 Total return (c) 16.36% 41.17% (38.90)% 3.62% 10.25% Ratios and Supplemental Data: Net assets, end of period (in 000's) $ 3,963 $ 4,130 $ 3,292 $ 5,850 $ 7,194 Ratio of expenses to average net assets (d) 2.15% 2.15% 2.15% (e) 2.15 (e) 2.15% (e) Ratio of expenses to average net assets before waivers and reimbursements (d) 2.17% 2.15% 2.15% (e) (e) 2.15% (e) Ratio of net investment income (loss) to average net assets (b) (0.56)% (0.64)% 0.11% (0.67)% (0.37)% Portfolio turnover rate 53% 29% 69% 44% 173% (a) Net investment income (loss) has been calculated using the average shares method, which more appropriately presents the per share data for the period. (b) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. (c) Total returns are historical and assume changes in share price, reinvestment of dividends and capital gains distributions, and assume no sales charge. Had CLS and the Administrator not absorbed a portion of the expenses, total returns would have been lower. (d) Does not include the expenses of the investment companies in which the Fund invests. (e) Percentage reflects recapture of prior period expense reimbursement by CLS. FINANCIAL HIGHLIGHTS SELECT ALLOCATION FUND Selected data based on a share outstanding throughout each period indicated. Class N Shares Fiscal Years Ending April 30, Net asset value, beginning of period $ 8.92 $ 6.58 $ 11.32 $ 11.14 $ 10.11 Income (loss) from investment operations: Net investment income (loss) (a) (b) Net realized and unrealized gain (loss) on investments Total income (loss) from investment operations 1.47 2.51 0.79 1.16 Less distributions from: net investment income net realized gains - - Total distributions from net investment income and net realized gains Net asset value, end of period $ 10.22 $ 8.92 $ 6.58 $ 11.32 $ 11.14 Total return (c) 16.57% 38.27% (39.25)% 6.93% 11.56% Ratios and Supplemental Data: Net assets, end of period (in 000's) $ 240,800 $ 189,223 $ 120,365 $ 164,936 $ 123,339 Ratio of expenses to average net assets (d) 1.15% 1.15% 1.15% 1.15% 1.15% Ratio of expenses to average net assets before waivers and reimbursements (d) 1.25% 1.28% 1.30% 1.23% 1.31% Ratio of net investment income (loss) to average net assets (b) 1.74% 1.80% 2.31% 1.18% 1.12% Portfolio turnover rate 26% 40% 75% 83% 102% (a) Net investment income (loss) has been calculated using the average shares method, which more appropriately presents the per share data for the period. (b) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. (c) Total returns are historical and assume changes in share price, reinvestment of dividends and capital gains distributions, and assume no sales charge. Had CLS and the Administrator not absorbed a portion of the expenses, total returns would have been lower. (d) Does not include the expenses of the investment companies in which the Fund invests. FINANCIAL HIGHLIGHTS DESCARTES FUND Selected data based on a share outstanding throughout each period indicated. Class N Shares Fiscal Years Ending April 30, 2008 Net asset value, beginning of period $ 9.48 $ 6.87 $ 10.84 $ 11.32 $ 9.99 Income (loss) from investment operations: Net investment income (loss) (a) (b) 0.05 0.06 0.09 0.04 0.10 Net realized and unrealized gain (loss) on on investments 1.82 2.63 1.31 Total income (loss) from investment operations 1.87 2.69 1.41 Less distributions from: net investment income net realized gains - - - Total distributions from net investment income and net realized gains Net asset value, end of period $ 11.29 $ 9.48 $ 6.87 $ 10.84 $ 11.32 Total return (c) 19.80% 39.21% (35.92)% (0.75)% 14.16% Ratios and Supplemental Data: Net assets, end of period (in 000's) $ 191,297 $156,512 $106,006 $161,765 $136,870 Ratio of expenses to average net assets (d) 1.15% 1.15% 1.15% 1.15% 1.15% Ratio of expenses to average net assets before waivers and reimbursements (d) 1.26% 1.27% 1.26% 1.22% 1.32% Ratio of net investment income (loss) to average net assets (b) 0.53% 0.68% 1.14% 0.39% 0.92% Portfolio turnover rate 25% 27% 38% 38% 16% (a) Net investment income (loss) has been calculated using the average shares method, which more appropriately presents the per share data for the period. (b) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. (c) Total returns are historical and assume changes in share price, reinvestment of dividends and capital gains distributions, and assume no sales charge. Had CLS and the Administrator not absorbed a portion of the expenses, total returns would have been lower. (d) Does not include the expenses of the investment companies in which the Fund invests. FINANCIAL HIGHLIGHTS LIAHONA FUND Selected data based on a share outstanding throughout each period indicated. Class N Shares Fiscal Years Ending April 30, Net asset value, beginning of period $ 9.17 $ 7.18 $ 10.40 $ 10.94 $ 9.99 Income (loss) from investment operations: Net investment income (loss) (a) (b) 0.11 0.12 0.19 0.12 0.16 Net realized and unrealized gain (loss) on investments 1.32 2.00 0.91 Total income (loss) from investment operations 1.43 2.12 1.07 Less distributions from: net investment income net realized gains - - - Total distributions from net investment income and net realized gains Net asset value, end of period $ 10.48 $ 9.17 $ 7.18 $ 10.40 $ 10.94 Total return (c) 15.72% 29.57% (29.31)% (2.06)% 10.71% Ratios and Supplemental Data: Net assets, end of period (in 000's) $ 229,715 $ 167,282 $ 41,093 $ 47,740 $ 34,502 Ratio of expenses to average net assets (d) 1.15% 1.15% 1.15% 1.15% 1.15% Ratio of expenses to average net assets before waivers and reimbursements (d) 1.24% 1.29% 1.43% 1.39% 1.73% Ratio of net investment income (loss) to average net assets (b) 1.17% 1.40% 2.30% 1.14% 1.58% Portfolio turnover rate 22% 7% 46% 49% 81% (a) Net investment income (loss) has been calculated using the average shares method, which more appropriately presents the per share data for the period. (b) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. (c) Total returns are historical and assume changes in share price, reinvestment of dividends and capital gains distributions, and assume no sales charge. Had CLS and the Administrator not absorbed a portion of the expenses, total returns would have been lower. (d) Does not include the expenses of the investment companies in which the Fund invests. FINANCIAL HIGHLIGHTS RESERVOIR FUND Selected data based on a share outstanding throughout each period indicated. Investor Class N Class Shares Shares Year Ended Period Ended Year Ended Period Ended April 30, April 30, 2010* April 30, April 30, 2010* Net asset value, beginning of period $ 9.93 $ 10.00 $ 9.95 $ 10.00 Income (loss) from investment operations: Net investment income (loss) (a) (b) (0.01) (0.06) (0.01) (0.05) Net realized and unrealized gain (loss) on investments 0.04 (0.01) 0.04 - Total income (loss) from investment operations 0.03 (0.07) 0.03 (0.05) Net asset value, end of period $ 9.96 $ 9.93 $ 9.98 $ 9.95 Total return (c) 0.30% (0.70)% (f) 0.30% (0.50)% (f) Ratios and Supplemental Data: Net assets, end of period (in 000's) $ 2,078 $ 383 $ 5,705 $ 3,766 Ratio of expenses to average net assets (d) 0.46% (g) 0.80% (e) 0.45% (g) 0.60% (e) Ratio of expenses to average net assets before waivers and reimbursements (d) 2.39% 3.58% (e) 2.20% 7.81% (e) Ratio of net investment income (loss) to average net assets (b) (0.07)% (0.66)% (e) (0.07)% (0.50)% (e) Portfolio turnover rate 0% 0% (f) 0% 0% (f) * Fund commenced operations on May 29, 2009. (a) Net investment income (loss) has been calculated using the average shares method, which more appropriately presents the per share data for the period. (b) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. (c) Total returns are historical and assume changes in share price, reinvestment of dividends and capital gains distributions, and assume no sales charge. Had CLS and the Administrator not absorbed a portion of the expenses, total returns would have been lower. (d) Does not include the expenses of the investment companies in which the Fund invests. (e) Annualized for periods less than one year. (f) Not annualized. (g) CLS has agreed to waive additional fees in order to maintain a positive return. The additional waiver, 0.34% and 0.15% for the Investor Class Shares and Class N Shares, respectively, decreased the net expense ratio. FINANCIAL HIGHLIGHTS ENHANCED INCOME FUND AND FLEXIBLE INCOME FUND Selected data based on a share outstanding throughout each period indicated. Class N Shares Enhanced Income Fund Flexible Income Fund Year Ended Period Ended Year Ended Period Ended April 30, April 30, April 30, April 30, 2010 * 2010 * Net asset value, beginning of period $ 10.58 $ 10.00 $ 10.11 $ 10.00 Income (loss) from investment operations: Net investment income (loss) (a) (b) Net realized and unrealized gain (loss) on investments Total income (loss) from investment operations Less distributions from: net investment income net realized gains (g) - Total distributions from net investment income and net realized gains Net asset value, end of period $ 11.11 $ 10.58 $ 10.37 $ 10.11 Total return (c) 9.11% 6.32% (f) 6.10% 2.15% (f) Ratios and Supplemental Data: Net assets, end of period (in 000's) $ 88,164 $ 53,124 $ 107,627 $ 67,364 Ratio of expenses to average net assets (d) 1.05% 1.05% (e) 0.80% 0.80% (e) Ratio of expenses to average net assets before waivers and reimbursements (d) 1.36% 1.90% (e) 1.01% 1.48% (e) Ratio of net investment income (loss) to average net assets (b) 1.02% 1.07% (e) 3.07% 2.64% (e) Portfolio turnover rate 86% 3% (f) 10% 3% (f) * The Enhanced Income Fund and Flexible Income Fund both commenced operations on October 1, 2009. (a) Net investment income (loss) has been calculated using the average shares method, which more appropriately presents the per share data for the period. (b) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. (c) Total returns are historical and assume changes in share price, reinvestment of dividends and capital gains distributions, and assume no sales charge. Had CLS and the Administrator not absorbed a portion of the expenses, total returns would have been lower. (d) Does not include the expenses of the investment companies in which the Fund invests. (e) Annualized for periods less than one year. (f) Not annualized. (g) Amount represents less than $0.01 per share. FINANCIAL HIGHLIGHTS SELECT APPRECIATION FUND Selected data based on a share outstanding throughout each period indicated. Class N Shares Year Ended Period Ended April 30, April 30, 2010 * Net asset value, beginning of period $ 11.25 $ 10.00 Income (loss) from investment operations: Net investment income (loss) (a) (b) 0.04 0.01 Net realized and unrealized gain (loss) on investments 2.15 1.30 Total income from investment operations 2.19 1.31 Less distributions from: net investment income net realized gains (g) Total distributions from net investment income and net realized gains Net asset value, end of period $ 13.37 $ 11.25 Total return (c) 19.50% 13.14% (f) Ratios and Supplemental Data: Net assets, end of period (in 000's) $ 89,200 $ 66,472 Ratio of expenses to average net assets (d) 1.15% 1.15% (e) Ratio of expenses to average net assets before waivers and reimbursements (d) 1.35% 1.90% (e) Ratio of net investment income (loss) to average net assets (b) 0.37% 0.23% (e) Portfolio turnover rate 42% 20% (f) * The Select Appreciation Fund commenced operations on October 1, 2009. (a) Net investment income (loss) has been calculated using the average shares method, which more appropriately presents the per share data for the period. (b) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. (c) Total returns are historical and assume changes in share price, reinvestment of dividends and capital gains distributions, and assume no sales charge. Had CLS and the Administrator not absorbed a portion of the expenses, total returns would have been lower. (d) Does not include the expenses of the investment companies in which the Fund invests. (e) Annualized for periods less than one year. (f) Not annualized. (g) Amount represents less than $0.01 per share. FINANCIAL HIGHLIGHTS SHELTER FUND Selected data based on a share outstanding throughout each period indicated. Class N Shares Year Ended Period Ended April 30, 2011 April 30, 2010* Net asset value, beginning of period $ 10.44 $ 10.00 Income (loss) from investment operations: Net investment income (loss) (a) (b) 0.04 Net realized and unrealized gain (loss) on investments 1.31 0.45 Total income from investment operations 1.35 0.44 Less distributions from: net investment income - net realized gains - - Total distributions from net investment income and net realized gains - Net asset value, end of period $ 11.74 $ 10.44 Total return (c) 12.95% 4.40% f) Ratios and Supplemental Data: Net assets, end of period (in 000's) $ 57,492 $ 12,444 Ratio of expenses to average net assets (d) 1.15% 1.15% (e) Ratio of expenses to average net assets before waivers and reimbursements (d) 1.34% 4.05% (e) Ratio of net investment income (loss) to average net assets (b) 0.37% (0.26)% (e) Portfolio turnover rate 89% 0% (f) * Fund commenced operations on December 30, 2009. (a) Net investment income (loss) has been calculated using the average shares method, which more appropriately presents the per share data for the period. (b) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. (c) Total returns are historical and assume changes in share price, reinvestment of dividends and capital gains distributions, and assume no sales charge. Had CLS and the Administrator not absorbed a portion of the expenses, total returns would have been lower. (d) Does not include the expenses of the investment companies in which the Fund invests. (e) Annualized for periods less than one year. (f) Not annualized. Rev.
